Exhibit 10.1
 
US $250,000,000
 
CREDIT AGREEMENT
 
dated as of July 17, 2008,
 
among
 
INGRAM MICRO INC.,
as the Borrower,
 
CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders,
 
BNP PARIBAS and
ABN AMRO BANK N.V.
as the Co-Syndication Agents for the Lenders
 
and
 
THE BANK OF NOVA SCOTIA,
as the Administrative Agent for the Lenders
 
____________________________________________
 
As arranged by
 
THE BANK OF NOVA SCOTIA and
BNP PARIBAS SECURITIES CORP.,
 
as the Joint Lead Arrangers
 
and
 
THE BANK OF NOVA SCOTIA and
BNP PARIBAS SECURITIES CORP.,
as the Joint Book Runners
 
____________________________________________
 
DANSKE BANK A/S and
DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG
as Co-Documentation Agents for the Lenders
 
 
 
[ingram_logo.jpg]






--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 

ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS
2
 
SECTION 1.1
Defined Terms
2
 
SECTION 1.2
Use of Defined Terms
23
 
SECTION 1.3
Cross-References
23
 
SECTION 1.4
Accounting and Financial Determinations
23
 
SECTION 1.5
Calculations
24
ARTICLE II       COMMITMENTS, ETC
24
 
SECTION 2.1
Commitments
24
 
SECTION 2.2
Reductions of the Total Commitment Amount
24
 
SECTION 2.3
Designated Additional Loans
25
ARTICLE III      PROCEDURES FOR LOANS
26
 
SECTION 3.1
Borrowing Procedures
26
ARTICLE IV      PRINCIPAL, INTEREST, AND FEE PAYMENTS
26
 
SECTION 4.1
Loan Accounts, Notes, Payments, and Prepayments
26
 
SECTION 4.2
Interest Provisions
28
 
SECTION 4.3
Fees
29
 
SECTION 4.4
Rate and Fee Determinations
30
ARTICLE V       CERTAIN PAYMENT PROVISIONS
30
 
SECTION 5.1
Illegality; Currency Restrictions
30
 
SECTION 5.2
Deposits Unavailable
31
 
SECTION 5.3
Increased Loan Costs, etc
32
 
SECTION 5.4
Funding Losses
32
 
SECTION 5.5
Increased Capital Costs
32
 
SECTION 5.6
Discretion of Lenders as to Manner of Funding
33
 
SECTION 5.7
Taxes
33
 
SECTION 5.8
Payments
36
 
SECTION 5.9
Sharing of Payments
36
 
SECTION 5.10
Right of Set-off
37
 
SECTION 5.11
Judgments, Currencies, etc
37
 
SECTION 5.12
Replacement of Lenders
38
 
SECTION 5.13
Change of Lending Office
38

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
 

ARTICLE VI       CONDITIONS TO MAKING LOANS
38
 
SECTION 6.1
Initial Loans
38
 
SECTION 6.2
All Loans
40
ARTICLE VII      REPRESENTATIONS AND WARRANTIES
41
 
SECTION 7.1
Organization, etc
41
 
SECTION 7.2
Due Authorization, Non-Contravention, etc
42
 
SECTION 7.3
No Default
42
 
SECTION 7.4
Government Approval, Regulation, etc
42
 
SECTION 7.5
Validity, etc
43
 
SECTION 7.6
Financial Information
43
 
SECTION 7.7
No Material Adverse Effect
43
 
SECTION 7.8
Litigation, Labor Controversies, etc
43
 
SECTION 7.9
Subsidiaries
43
 
SECTION 7.10
Ownership of Properties
43
 
SECTION 7.11
Taxes
44
 
SECTION 7.12
Pension and Welfare Plans
44
 
SECTION 7.13
Environmental Warranties
44
 
SECTION 7.14
Accuracy of Information
45
 
SECTION 7.15
Patents, Trademarks, etc
45
 
SECTION 7.16
Margin Stock
45
ARTICLE VIII    COVENANTS
46
 
SECTION 8.1
Affirmative Covenants
46
 
SECTION 8.2
Negative Covenants
50
ARTICLE IX      EVENTS OF DEFAULT
56
 
SECTION 9.1
Listing of Events of Default
56
 
SECTION 9.2
Action if Bankruptcy
58
 
SECTION 9.3
Action if Other Event of Default
59
ARTICLE X       AGENTS
59
 
SECTION 10.1
Authorization and Actions
59
 
SECTION 10.2
Funding Reliance, etc
60
 
SECTION 10.3
Exculpation
60

 
-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
 

 
SECTION 10.4
Successor
60
 
SECTION 10.5
Loans by an Agent
61
 
SECTION 10.6
Credit Decisions
61
 
SECTION 10.7
Copies, etc
61
 
SECTION 10.8
Joint Lead Arrangers and other Agents
61
ARTICLE XI       MISCELLANEOUS PROVISIONS
62
 
SECTION 11.1
Waivers, Amendments, etc
62
 
SECTION 11.2
Notices
62
 
SECTION 11.3
Payment of Costs and Expenses
62
 
SECTION 11.4
Indemnification
63
 
SECTION 11.5
Survival
64
 
SECTION 11.6
Severability
64
 
SECTION 11.7
Headings
64
 
SECTION 11.8
Execution in Counterparts, Effectiveness; Entire Agreement
64
 
SECTION 11.9
Jurisdiction
65
 
SECTION 11.10
Successors and Assigns
66
 
SECTION 11.11
Assignments and Transfers of Interests
66
 
SECTION 11.12
Other Transactions
68
 
SECTION 11.13
Further Assurances
68
 
SECTION 11.14
Waiver of Jury Trial
68
 
SECTION 11.15
Confidentiality
68
 
SECTION 11.16
Release of Subsidiary Guarantors
69
 
SECTION 11.17
Collateral
69
 
SECTION 11.18
USA PATRIOT Act Notice
70



-iii-

--------------------------------------------------------------------------------


 
SCHEDULES AND EXHIBITS
 
Schedule I
-
Disclosure Schedule
 
-
Item 7.8
 
-
Item 7.9
 
-
Item 7.11
 
-
Item 7.12
 
-
Item 8.2.1(a)(ii)
 
-
Item 8.2.2(a)
 
 
 
Exhibit A
-
Note
Exhibit B
-
Borrowing Request
Exhibit C
-
[Intentionally Omitted]
Exhibit D
-
Compliance Certificate
Exhibit E
-
Effective Date Certificate
Exhibit F
-
Intra-Group Agreement
Exhibit G
-
Guaranty
Exhibit H
-
Lender Assignment Agreement
Exhibit I
-
Opinion of the Senior Corporate Counsel of the Borrower
Exhibit J
-
Opinion of Special New York counsel to the Borrower

 
-iv-

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT is entered into as of July 17, 2008, among:
 
•
INGRAM MICRO INC., a corporation organized and existing under the laws of the
State of Delaware, United States of America (the “Borrower”);

 
•
THE BANK OF NOVA SCOTIA (“Scotia Capital”), and all other financial institutions
party hereto (together with their respective successors and permitted assigns
and any branch or affiliate of a financial institution funding a Loan as
permitted by Section 5.6 as a signatory or otherwise, collectively, the
“Lenders”); and

 
•
SCOTIA CAPITAL, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and BNP Paribas and ABN Amro Bank N.V., as
co-syndication agents for the Lenders (in such capacity, the “Syndication
Agents”, and collectively with the Administrative Agent, the “Agents”).

 
WHEREAS, the Borrower and its Subsidiaries (such capitalized term and all other
capitalized terms used herein having the meanings provided in Section 1.1) are
engaged primarily in the business of the wholesale distribution of microcomputer
software and hardware products, multimedia products, customer financing,
assembly and configuration and other related wholesaling, distribution and
service activities; and
 
WHEREAS, the Borrower wishes to obtain Commitments from all the Lenders for term
Loans to be made prior to the Commitment Termination Date in an aggregate amount
not to exceed the Total Commitment Amount; and
 
WHEREAS, the Lenders are willing, pursuant to and in accordance with the terms
of this Agreement, to extend severally Commitments to make, in a single advance
prior to the Commitment Termination Date, Loans in an aggregate principal amount
at any time outstanding not to exceed the Total Commitment Amount; and
 
WHEREAS, each Initial Guarantor is, as of the date hereof, a Material Subsidiary
and, consistent with Section 8.1.9.(b), is required to, and is willing to,
guarantee all Obligations of the Borrower; and
 
WHEREAS, the proceeds of the Loans will be used for general corporate purposes
(including refinancing existing Indebtedness and funding working capital) of the
Borrower and its Subsidiaries;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1  Defined Terms.  The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):
 
“Acquired Existing Debt and Liens” means, for a period of 180 days following the
acquisition or merger of a Person by or into the Borrower or any of its
Subsidiaries or the acquisition of a business unit of a Person or the assets of
a Person or business unit of a Person by the Borrower or any of its
Subsidiaries, the Indebtedness and Liens of that Person or business unit that
(a) were not incurred in connection with that acquisition or merger and do not
constitute any refinancing of Indebtedness so incurred and (b) were in existence
at the time of that acquisition or merger.
 
“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower and/or any of its Subsidiaries directly or indirectly (a)
acquires any ongoing business or all or substantially all of the assets of any
Person or division thereof, whether through purchase of assets, merger or
otherwise, (b) acquires (in one transaction or as the most recent transaction in
a series of transactions) control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of directors of such Person or (c) otherwise acquires control of a more
than 50% ownership interest in any Person.
 
“Act” is defined in Section 11.18.
 
“Additional Funding Date” is defined in Section 2.3.
 
“Additional Funding Lender” is defined in Section 2.3.
 
“Additional Permitted Liens” means, as of any date (a) Liens securing
Indebtedness and not described in clauses (a) through (m) of Section 8.2.2, but
only to the extent that (i) the sum of the Amount of Additional Liens on that
date plus the amount of cash and cash equivalents or investments subject to
Liens permitted by clause (c) of this definition on that date does not exceed
10% of Consolidated Tangible Assets on that date and, (ii) the Borrower is
otherwise in compliance with Section 8.2.1(b)(i), (b) Liens constituting
Acquired Existing Debt and Liens on that date and (c) Liens on cash and cash
equivalents or investments (and the deposit or other accounts to which such cash
and cash equivalents and investments are credited) securing obligations under
any interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest rate, currency exchange
rate or commodity price hedging agreement but only to the extent that the sum of
the Amount of Additional Liens on that date plus the amount of such cash and
cash equivalents or investments on that date does not exceed 10% of Consolidated
Tangible Assets on that date.
 
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.
 
-2-

--------------------------------------------------------------------------------


 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be controlled by any
other Person if such other Person possesses, directly or indirectly, power (a)
to vote, in the case of any Lender Party, 10% or more or, in the case of any
other Person, 35% or more, of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners, or (b) in the case of any Lender Party or any other Person, to direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise.
 
“Affiliate Transaction” is defined in Section 8.2.6.
 
“Agents” is defined in the preamble.
 
“Agreement” means this Credit Agreement, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.
 
“Amount of Additional Liens” means, at any date, the aggregate principal amount
of Indebtedness secured by Additional Permitted Liens on such date.
 
“Applicable Margin” means, for any Loan (a) for any day during the period from
and including the Effective Date, through and including the last day of the
Fiscal Period ending on the Saturday nearest September 30, 2008, 1.25% per annum
and (b) for any day thereafter, the rate per annum determined in accordance with
the following procedure:
 
(1)           If the Pricing Level set forth opposite the Leverage Ratio is the
same as the Pricing Level set forth opposite the applicable Credit Rating, then
the Applicable Margin for that Pricing Level shall be the Applicable Margin.
 
(2)           If the Pricing Level set forth opposite the Leverage Ratio differs
by one Pricing Level from the Pricing Level set forth opposite the applicable
Credit Rating, then the Applicable Margin for the lower numbered Pricing Level
of the two shall be the Applicable Margin.
 
(3)           If the Pricing Level set forth opposite the Leverage Ratio differs
by more than one Pricing Level from the Pricing Level set forth opposite the
applicable Credit Rating, then the Applicable Margin shall be determined by
reference to the Pricing Level that is numerically one Pricing Level below the
higher numbered of the two applicable Pricing Levels.


Pricing Level
Credit Rating
Leverage Ratio
Applicable Margin
for
Libo Rate Loans
Level I
Higher than or equal to BBB+ or Baa1
Less than 0.50
0.90%

 
-3-

--------------------------------------------------------------------------------




Pricing Level
Credit Rating
Leverage Ratio
Applicable Margin
for
Libo Rate Loans
Level II
BBB or Baa2
Greater than or equal to 0.50, but less than 1.00
1.00%
Level III
BBB- or Baa3
Greater than or equal to 1.00, but less than 2.00
1.10%
Level IV
BB+ or Ba1
Greater than or equal to 2.00, but less than 3.00
1.25%
Level V
BB or Ba2
Greater than or equal to 3.00, but less than 3.50
1.50%
Level VI
Lower than or equal to BB- or Ba3
Greater than or equal to 3.50
1.75%

 
Any change in the Applicable Margin as a result in a change in the Credit Rating
assigned by either S&P or Moody’s will be effective as of the day subsequent to
the date on which S&P or Moody’s, as the case may be, releases the applicable
change in its Credit Rating.
 
If the Credit Ratings assigned by S&P and Moody’s fall into different Pricing
Levels, then the applicable Pricing Level shall be determined by reference to
the lower of the two Credit Ratings.
 
Subject to Section 4.4, the applicable Leverage Ratio shall be the Leverage
Ratio for the Fiscal Period most recently ended prior to such day for which
financial statements and reports have been received by the Administrative Agent
pursuant to Section 8.1.1(a) or (b), as set forth in (and effective upon
delivery by the Borrower to the Administrative Agent of) the related new
Compliance Certificate pursuant to Section 8.1.1(d).
 
Notwithstanding the foregoing, (i) for so long as an Event of Default has
occurred and is continuing the applicable Pricing Level shall be Level VI and
(ii) if the Borrower shall fail to deliver a Compliance Certificate required to
be delivered pursuant to Section 8.1.1(d) within 60 days after the end of any of
its fiscal quarters (or within 90 days, in the case of the last fiscal quarter
of its Fiscal Year), the applicable Pricing Level from and including the 61st
(or 91st, as the case may be) day after the end of such fiscal quarter (or
Fiscal Year, as the case may be) to but not including the date the Borrower
delivers to the Administrative Agent a quarterly Compliance Certificate shall be
Level VI.
 
“Applicable Time” means New York City time.
 
-4-

--------------------------------------------------------------------------------


 
“Authorized Person” means those officers or employees of each Obligor whose
signatures and incumbency shall have been certified to the Administrative Agent
pursuant to Section 6.1.1.
 
“Board Representation Agreement” means the Board Representation Agreement dated
as of November 6, 1996 and amended as of June 1, 2001, March 12, 2002 and May
30, 2002, among the Borrower and the “Family Stockholders” (as defined therein)
listed on the signature pages thereof, as it was in effect on May 30, 2002 (it
being understood that such Agreement is no longer in effect and is being
identified solely for purposes of identifying those Persons who constitute the
“Family Stockholders” for purposes of the definition of “Change in Control”).
 
“Borrower” is defined in the preamble.
 
“Borrowing” means a group of Loans, all made on the same day and having the same
Interest Period, whether by the Initial Lenders pursuant to Section 2.1 or by
one or more Additional Funding Lenders pursuant to Section 2.3.
 
“Borrowing Request” means a notice of borrowing and certificate duly completed
and executed by an Authorized Person of the Borrower, substantially in the form
of Exhibit B attached hereto.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in London or in
New York City.
 
“Capitalized Lease Liabilities” of any Person means, at any time, any obligation
of such Person at such time to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligation is, or in accordance with GAAP (including FASB Statement 13) is
required to be, classified and accounted for as a capital lease on a balance
sheet of such Person at the time incurred; and for purposes of this Agreement
the amount of such obligation shall be the capitalized amount thereof determined
in accordance with such FASB Statement 13.
 
“Change in Control” means the occurrence of either (a) any Person or two or more
Persons (excluding the Family Stockholders (as defined in the Board
Representation Agreement)) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (or any
successor regulation)) of capital stock of the Borrower having more than 30% of
the ordinary voting power of all capital stock of the Borrower then outstanding;
or (b) at any time during any period of 25 consecutive calendar months
commencing on or after the date of this Agreement, a majority of Board of
Directors of the Borrower shall no longer be composed of individuals (i) who
were members of such Board of Directors on the first day of such period, (ii)
whose election or nomination to such Board of Directors was approved by
individuals referred to in clause (b)(i) above constituting at the time of such
election or nomination at least a majority of such Board of Directors or (iii)
whose election or nomination to such Board of Directors was approved by
individuals referred to in clause (b)(i) or (b)(ii) above constituting at the
time of such election or nomination at least a majority of such Board of
Directors.
 
-5-

--------------------------------------------------------------------------------


 
“Change in Control Notice” is defined in Section 4.1.2.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended and as in effect
from time to time, and any rules and regulations promulgated thereunder.
 
“Commitment” means, relative to each Lender, its obligation under Section 2.1(a)
to make Loans.
 
“Commitment Termination Date” means the 90th day following the Effective Date,
or the earlier date of termination in whole of the Commitments pursuant to
Section 2.2, 9.2 or 9.3.
 
“Compliance Certificate” means a report duly completed, with substantially the
same information as set forth in Exhibit D attached hereto, as such Exhibit D
may be amended, supplemented, restated or otherwise modified from time to time.
 
“consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation consistent with
those applied in the preparation of the consolidated financial statements of the
Borrower referred to in Section 7.6.
 
“Consolidated Assets” means, at any date, the total assets of the Borrower and
its Consolidated Subsidiaries that would be reflected on a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at such date in
accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, Consolidated Income (or Loss) from
Operations for such period adjusted by adding thereto (a) the amount of all
amortization of intangibles, depreciation and any other non-cash charges that
were deducted in arriving at Consolidated Income (or Loss) from Operations for
such period and (b) without duplication, the amount of Non-Recurring
Restructuring Charges recorded in accordance with GAAP during such period;
provided that the amount of Non-Recurring Restructuring Charges added pursuant
to clause (b) may not exceed $50,000,000 in any four consecutive Fiscal Periods.
 
“Consolidated Funded Debt” means, as at any date, the total of all Funded Debt
of the Borrower and its Consolidated Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Borrower and its
Consolidated Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Borrower
and its Consolidated Subsidiaries in accordance with GAAP.
 
“Consolidated Income (or Loss) from Operations” means, for any period, the
amount of “income or loss from operations” (or any substituted or replacement
line item) reflected on a consolidated statement of income of the Borrower and
its Consolidated Subsidiaries for such period in accordance with GAAP.
 
“Consolidated Interest Charges” means, for any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Consolidated Subsidiaries and all other
items required to be eliminated in the course of
 
-6-

--------------------------------------------------------------------------------


 
the preparation of consolidated financial statements of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP):
 
(a)     aggregate Net Interest Expense for such period plus, to the extent not
deducted in determining Consolidated Net Income for such period, the amount of
all interest previously capitalized or deferred that was amortized during such
period; plus
 
(b)     all debt discount and expense amortized or required to be amortized in
the determination of Consolidated Net Income for such period; plus
 
(c)     all attributable interest, fees in lieu of interest and “losses on sales
of receivables” (or any substituted or replacement line item) reflected on a
consolidated statement of income of the Borrower and its Consolidated
Subsidiaries for such period, in each case associated with any securitization
program by the Borrower or any of its Consolidated Subsidiaries.
 
“Consolidated Liabilities” means, at any date, the sum of all obligations of the
Borrower and its Consolidated Subsidiaries that would be reflected on a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at such date in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the consolidated net income of
the Borrower and its Consolidated Subsidiaries as reflected on a consolidated
statement of income of the Borrower and its Consolidated Subsidiaries for such
period in accordance with GAAP.
 
“Consolidated Retained Receivables” means, at any date, the face amount
(calculated in Dollars but net of any amount allocated to the relevant Trade
Accounts Receivable with respect to any reserve or similar allowance for
doubtful payment) of all Trade Accounts Receivable of the Borrower and its
Consolidated Subsidiaries outstanding as at such date (including the amount of
“retained interest in securitized receivables” (or any substituted or
replacement line item) that would be reflected on a consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries at such date, it being agreed
for the avoidance of doubt that Consolidated Retained Receivables shall not
include any Consolidated Transferred Receivables).
 
“Consolidated Stockholders’ Equity” means, at any date, the remainder of (a)
Consolidated Assets as at such date, minus (b) Consolidated Liabilities as at
such date.
 
“Consolidated Subsidiary” means any Subsidiary whose financial statements are
required in accordance with GAAP to be consolidated with the consolidated
financial statements delivered by the Borrower from time to time in accordance
with Section 8.1.1.
 
“Consolidated Tangible Assets” means, at any date, the remainder of (a) the
Consolidated Assets as at the end of the most recently ended Fiscal Period for
which financial statements have been delivered pursuant to Section 8.1.1, minus
(b) the Intangible Assets of the Borrower and its Consolidated Subsidiaries as
of such last day.
 
“Consolidated Tangible Net Worth” means, at any date, the remainder of (a)
Consolidated Stockholders’ Equity as at the end of the most recently ended
Fiscal Period for which financial statements have been delivered pursuant to
Section 8.1.1 plus the accumulated
 
-7-

--------------------------------------------------------------------------------


 
after-tax amount of non-cash charges and adjustments to income and Consolidated
Stockholders’ Equity attributable to employee stock options and stock purchases
through the last day of such Fiscal Period, minus (b) goodwill and other
Intangible Assets of the Borrower and its Consolidated Subsidiaries as at such
last day.
 
“Consolidated Transferred Receivables” means, at any date, the face amount
(calculated in Dollars but net of any amount allocated by the Borrower or any of
its Consolidated Subsidiaries to the relevant Trade Accounts Receivable with
respect to any reserve or similar allowance for doubtful payment) of all Trade
Accounts Receivable (or an undivided interest in a specified amount thereof)
originally payable to the account of the Borrower or any of its Consolidated
Subsidiaries, which have not been discharged at such date and in respect of
which the Borrower’s or any such Consolidated Subsidiary’s rights and interests
have, on or prior to such date, been sold, assigned or otherwise transferred, in
whole or in part, to any Person other than the Borrower or any of its
Consolidated Subsidiaries (either directly or by way of such Person holding an
undivided interest in a specified amount of Trade Accounts Receivable sold,
assigned or otherwise transferred to a trust), it being agreed for avoidance of
doubt that (a) the determination of whether Trade Accounts Receivable (or an
undivided interest in a specified amount thereof) have been sold, assigned or
otherwise transferred, in whole or in part, shall be made on the basis of the
form of such sale, assignment or transfer and not on GAAP and (b) the amount of
any such Trade Accounts Receivable that are Consolidated Transferred Receivables
shall be net of the amount, if any, of Consolidated Retained Receivables
determined with respect thereto.
 
“Contingent Liability” means any agreement, undertaking or arrangement
(including any partnership, joint venture or similar arrangement) by which any
Person guarantees, endorses or otherwise becomes or is contingently liable (by
direct or indirect agreement, contingent or otherwise) to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or obligation
or any other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person, if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another Person that such
obligation of such other Person will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof.  The amount of any Person’s obligation under any Contingent Liability
shall be deemed to be the lower of (a) the outstanding principal or face amount
of the debt, obligation or other liability guaranteed thereby and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Contingent Liability, unless such obligation and the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Contingent Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
-8-

--------------------------------------------------------------------------------


 
“Coordination Center” means Ingram Micro Coordination Center B.V.B.A.
 
“Cost of Funds” means, for the Administrative Agent or any Lender, as the case
may be, its cost, from whatever source it reasonably selects, of funds in
respect of any expenditure or funding by it or in respect of maintaining any
Loan, as the case may be.
 
“Cost of Funds Rate Loan” means, for any Lender, any Loan bearing interest at an
annual rate equal to the sum of (a) the Applicable Margin for that Loan plus (b)
such Lender’s Cost of Funds.
 
“Credit Commitment Amount” means, relative to any Lender at any time, such
Lender’s Percentage multiplied by the then Total Commitment Amount as in effect
at such time.
 
“Credit Rating” means a statistical rating assigned by S&P and Moody’s to the
Borrower’s long-term senior unsecured debt and either published or otherwise
evidenced in writing by the applicable rating agency and made available to the
Administrative Agent, including both “express” and “indicative” or “implied” (or
equivalent) ratings.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Designated Additional Loans” is defined in Section 2.3.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as the same may be amended, supplemented or otherwise modified from
time to time by the Borrower with the consent of the Administrative Agent and
the Required Lenders.
 
“Dollar” and the sign “$” each means the lawful currency of the United States.
 
“Effective Date” is defined in Section 11.8.
 
“Effective Date Certificate” means a certificate duly completed and executed by
an Authorized Person of the Borrower, substantially in the form of Exhibit E
attached hereto.
 
“Eligible Assignee” means any Person that, on the date that it is to become a
Lender under this Agreement, is (i) a Lender or (ii) any one of the following
(in each case, with the prior written consent of the Administrative Agent and
(so long as no Event of Default exists at that time) the Borrower, in each case
such consent not to be unreasonably withheld or delayed (it being understood
that in the case of an assignment or transfer to a bank or financial institution
pursuant to clause (a) below to which the Borrower must consent, the Borrower
may take into account, among other things, the creditworthiness of that bank or
financial institution and the holding company, if any, by which it is owned):
 
(a)     a bank or financial institution that at that time has (or is owned by a
holding company that on a consolidated basis has) combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency);
 
-9-

--------------------------------------------------------------------------------


 
(b)     a commercial bank that at that time (i) is organized under the laws of
the United States or any State thereof, (ii) has outstanding unsecured
indebtedness that is rated A- or better by S&P or A3 or better by Moody’s (or an
equivalent rating by another nationally recognized statistical rating agency of
similar standing if such corporations are no longer in the business of rating
unsecured indebtedness of entities engaged in such businesses) and (iii) has
combined capital and surplus (as established in its most recent report of
condition to its primary regulator) of not less than $250,000,000 (or its
equivalent in foreign currency);
 
(c)     a commercial bank that at that time (i) is organized under the laws of
(A) any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow or any country that is a member of the European Community, or (B)
political subdivision of any such country, (ii) has (unless the Borrower
otherwise agrees) outstanding unsecured indebtedness that is rated A- or better
by S&P or A3 or better by Moody’s (or an equivalent rating by another nationally
recognized statistical rating agency of similar standing if such corporations
are no longer in the business of rating unsecured indebtedness of entities
engaged in such businesses) and (iii) has combined capital and surplus (as
established in its most recent report of condition to its primary regulator) of
not less than $250,000,000 (or its equivalent in foreign currency);
 
(d)     the central bank of any country that at that time (i) is a member of the
Organization for Economic Cooperation and Development, (ii) has (unless the
Borrower otherwise agrees) outstanding unsecured indebtedness that is rated A-
or better by S&P or A3 or better by Moody’s (or an equivalent rating by another
nationally recognized statistical rating agency of similar standing if such
corporations are no longer in the business of rating unsecured indebtedness of
entities engaged in such businesses) and (iii) has combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency); or
 
(e)      solely during the occurrence and continuance of an Event of Default, a
finance company, insurance company, or other financial institution or fund
(whether a corporation, partnership, or other entity) that at that time is
engaged generally in making, purchasing, and otherwise investing in commercial
loans in the ordinary course of its business;
 
so long as, in the case of any Person described in clauses (a) through (e)
above, it must also at that time be in respect of payments by the Borrower,
entitled to receive payments hereunder free and clear of and without deduction
for or on account of any United States federal income taxes.
 
“Environmental Laws” means any and all applicable statutes, laws, ordinances,
codes, rules, regulations and binding and enforceable guidelines (including
consent decrees and administrative orders binding on any Obligor or any of their
respective Subsidiaries), in each case as now or hereafter in effect, relating
to human health and safety, or the regulation or protection of the environment,
or to emissions, discharges, releases or threatened releases of
 
-10-

--------------------------------------------------------------------------------


 
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes issued (presently or in the future) by any
national, federal, state, provincial, territorial, or local authority in any
jurisdiction in which any Obligor or any of their respective Subsidiaries is
conducting its business.
 
“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Consolidated Subsidiaries after the Effective Date of (i) any of its capital
stock, (ii) any warrants or options exercisable in respect of its capital stock
(other than any warrants or options issued to directors, officers or employees
of the Borrower or any of its Consolidated Subsidiaries pursuant to employee
benefit plans established in the ordinary course of business and any capital
stock of the Borrower issued upon the exercise of such warrants or options) or
(iii) any other security or instrument representing an equity interest (or the
right to obtain any equity interest) in the Borrower or any of its Subsidiaries
or (b) the receipt by the Borrower any of its Subsidiaries after the Effective
Date of any capital contribution; provided that Equity Issuance shall not
include (x) any such issuance or sale by any Subsidiary of the Borrower to the
Borrower or any wholly owned Subsidiary of the Borrower or (y) any capital
contribution by the Borrower or any wholly owned Subsidiary of the Borrower to
any Subsidiary of the Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules and
regulations promulgated thereunder, in each case as in effect from time to
time.  References to sections of ERISA also refer to any successor sections.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the F.R.S. Board, as in effect from time to time.
 
“Event of Default” is defined in Section 9.1.
 
“Existing Credit Agreement” means that certain US $275,000,000 Credit Agreement
dated as of August 23, 2007, among, inter alia, the Borrower, various financial
institutions as lenders, Bank of America, N.A., as the syndication agent and
Scotia Capital, as the administrative agent, as amended from time to time.
 
“FASB” means the Financial Accounting Standards Board.
 
“Fee Letter” means the letter agreement dated as of June 17, 2008, between
Scotia Capital and the Borrower relating to certain fees to be paid in
connection with this Agreement.
 
“Fiscal Period” means a fiscal period of the Borrower or any of its
Subsidiaries, which shall be either a calendar quarter or an aggregate period
comprised of three consecutive periods of four weeks and five weeks (or, on
occasion, six weeks instead of five), currently commencing on or about each
January 1, April 1, July 1 or October 1.
 
“Fiscal Year” means, with respect to any Person, the fiscal year of such
Person.  The term Fiscal Year, when used without reference to any Person, shall
mean a Fiscal Year of the Borrower, which currently ends on the Saturday nearest
December 31.
 
-11-

--------------------------------------------------------------------------------


 
“Floor Plan Obligation” means, with respect to any Person, an obligation owed by
such Person arising out of arrangements whereby a third party makes payments for
the account of such Person directly or indirectly to a trade creditor of such
Person in respect of Trade Payables of such Person.
 
“Floor Plan Support Obligation” means any obligation, contingent or otherwise,
of any Person (the “Obligor”) in favor of another Person in respect of Floor
Plan Obligations held by the other Person that arise in connection with sales of
goods or services by the Obligor or its Affiliates.
 
 “Foreign Subsidiary” means any Subsidiary of the Borrower that is not domiciled
in the United States.
 
“F.R.S. Board” is defined in Section 7.16.
 
“Funded Debt” means, with respect to any Person, the sum (without duplication)
of (i) all Indebtedness of such Person, (ii) Consolidated Transferred
Receivables and (iii) the aggregate amount of Total Reimbursement Obligations
that are more than 3 days past due; provided that, for purposes of determining
the “Applicable Margin”, the definition of Funded Debt used to determine the
Leverage Ratio shall include, in lieu of clause (iii) above, all Letter of
Credit Outstandings (as defined in, and as calculated under, the Existing Credit
Agreement).
 
“GAAP” is defined in Section 1.4.
 
“Guarantor” means each Initial Guarantor and each other Subsidiary of the
Borrower as shall from time to time become a Guarantor in accordance with
Section 8.1.9.
 
“Guaranty” means a guaranty, substantially in the form of the Exhibit G attached
hereto, duly executed and delivered by an Authorized Person of each Guarantor,
as amended, supplemented, restated, or otherwise modified from time to time.
 
“Hazardous Material” means (a) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance that is presently or
hereafter becomes defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants,” or terms of similar import within the meaning of
any Environmental Law, or (b) any other chemical or other material or substance,
exposure to which is presently or hereafter prohibited, limited or regulated
under any Environmental Law.
 
“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Article,
Section, clause, paragraph or provision of this Agreement or such other Loan
Document.
 
“Impermissible Qualifications” means, relative to the opinion of certification
of any independent public accountant engaged by the Borrower as to any financial
statement of the Borrower and its Consolidated Subsidiaries, any qualification
or exception to such opinion or certification:
 
-12-

--------------------------------------------------------------------------------


 
(a)     which is of a “going concern” or similar nature;
 
(b)     which relates to the limited scope of examination of matters relevant to
such financial statement; or
 
(c)     which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 8.2.3 or 8.2.8;
 
provided that (i) qualifications relating to pre-acquisition balance sheet
accounts of Person(s) acquired by the Borrower or any of its Subsidiaries and
(ii) statements of reliance in the auditor’s opinion on another accounting firm
(so long as such other accounting firm has a national reputation in the
applicable country and such reliance does not pertain to the Borrower) shall not
be deemed an Impermissible Qualification.
 
“including” and “include” mean including without limiting the generality of any
description preceding such term.
 
“Indebtedness” of any Person means and includes the sum of the following
(without duplication):
 
(a)      all obligations of such Person for borrowed money, all obligations
evidenced by bonds, debentures, notes, investment repurchase agreements or other
similar instruments, and all securities issued by such Person providing for
mandatory payments of money, whether or not contingent;
 
(b)     all obligations of such Person pursuant to revolving credit agreements
or similar arrangements to the extent then outstanding;
 
(c)     all obligations of such Person to pay the deferred purchase price of
property or services, except (i) trade accounts payable arising in the ordinary
course of business, (ii) other accounts payable arising in the ordinary course
of business in respect of such obligations the payment of which has been
deferred for a period of 270 days or less, (iii) other accounts payable arising
in the ordinary course of business none of which shall be, individually, in
excess of $200,000, and (iv) a lessee’s obligations under leases of real or
personal property not required to be capitalized under FASB Statement 13;
 
(d)     all obligations of such Person as lessee under Capitalized Lease
Liabilities or Synthetic Leases;
 
(e)     all obligations of such Person to purchase securities (or other
property) which arise out of or in connection with the sale of the same or
substantially similar securities or property excluding any such sales or
exchanges for a period of less than 45 days;
 
(f)     all obligations, contingent or otherwise, with respect to the stated
amount of letters of credit, whether or not drawn, issued for the account of
such Person to support
 
-13-

--------------------------------------------------------------------------------


 
the Indebtedness of any Person other than the Borrower or a Subsidiary of the
Borrower, and bankers’ acceptances issued for the account of such Person;
 
(g)     all Indebtedness of others secured by a Lien of any kind on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of any Indebtedness attributed to any Person pursuant
to this clause (g) shall be limited, in each case, to the lesser of (i) the fair
market value of the assets of such Person subject to such Lien and (ii) the
amount of the other Person’s Indebtedness secured by such Lien; and
 
(h)      all guarantees, endorsements and other Contingent Liabilities of such
Person in respect of any of the foregoing;
 
provided that it is understood and agreed that the following are not
“Indebtedness”:
 
(i)     obligations to pay the deferred purchase price for the acquisition of
any business (whether by way of merger, sale of stock or assets or otherwise),
to the extent that such obligations are contingent upon attaining performance
criteria such as earnings and such criteria shall not have been achieved;
 
(ii)    obligations to repurchase securities issued to employees pursuant to any
Plan or other contract or arrangement relating to employment upon the
termination of their employment or other events;
 
(iii)    obligations to match contributions of employees under any Plan;
 
(iv)   guarantees of any Obligor or any of their respective Subsidiaries that
are guarantees of performance, reclamation or similar bonds or, in lieu of such
bonds, letters of credit used for such purposes issued in the ordinary course of
business for the benefit of any Subsidiary of the Borrower, which would not be
included on the consolidated financial statements of any Obligor; and
 
(v)    Trade Payables.
 
“Indemnified Liabilities” is defined in Section 11.4.
 
“Indemnified Parties” is defined in Section 11.4.
 
“Initial Guarantors” means Ingram Micro Management Company, a California
corporation, Ingram Micro Asia Holdings Inc., a California corporation, and
Ingram Micro SB Inc., a California corporation, each of which shall execute and
deliver a Guaranty on or prior to the Effective Date as required by
Section 6.1.3.
 
“Initial Lenders” means the Lenders as of the date of the initial Borrowing
pursuant to Section 2.1.
 
“Intangible Assets” means, with respect to any Person, that portion of the book
value of the assets of such Person which would be treated as intangibles under
GAAP, including all items such as goodwill, trademarks, trade names, brands,
trade secrets, customer lists, copyrights,
 
-14-

--------------------------------------------------------------------------------


 
patents, licenses, franchise conversion rights and rights with respect to any of
the foregoing and all unamortized debt or equity discount and expenses.
 
“Intercompany Transfer” means the purchase or acquisition by the Borrower or any
Subsidiary of the Borrower of property or assets of the Borrower or any
Subsidiary of the Borrower, provided that (i) such purchase or acquisition
satisfies the requirements of Section 8.2.6 and (ii) no Event of Default has
occurred and is continuing at the time of such purchase or acquisition or would
occur after giving effect thereto.
 
“Interest Period” means, for any LIBO Rate Loan, the period beginning on the
date on which such Loan is made or continued and ending on the 23rd day of the
month next following the date on which such Loan was made or continued; provided
that:
 
(a)     if the 23rd day of a month is not a Business Day, the Interest Period
shall end on the next following Business Day (unless such next following
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the first Business Day preceding such 23rd day); and
 
(b)     no Interest Period for any Loan may end later than the Maturity Date.
 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
 
“Intra-Group Agreement” means, collectively, any Intra-Group Agreement,
substantially in the form of Exhibit F attached hereto (i) duly executed and
delivered on or prior to the Effective Date by Authorized Persons of the
Borrower and each Initial Guarantor and (ii) executed and delivered by any
additional Guarantors if and when required by Section 8.1.10, in each case as
amended, supplemented, restated or otherwise modified from time to time.
 
“Joint Lead Arrangers” means Scotia Capital and BNP Paribas.
 
“Lenders” is defined in the preamble and also includes Additional Funding
Lenders pursuant to Section 2.3.
 
“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit H attached hereto.
 
“Lender Party” means any of the Lenders, the Agents and (for purposes only of
Section 11.4) the Joint Lead Arrangers.
 
“Lending Office” means, for any Lender, its Lending Office designated beside its
signature below, designated in a Lender Assignment Agreement to which it is a
party, or designated in a notice to the Administrative Agent and the Borrower
from time to time and at any time.
 
“Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on the last day
of any Fiscal Period to (b) Consolidated EBITDA for the period of four Fiscal
Periods ending on the last day of such Fiscal Period.
 
-15-

--------------------------------------------------------------------------------


 
“LIBO Rate” means, for any Interest Period for a Borrowing, an annual interest
rate (rounded to five decimal places) determined by the Administrative Agent to
be either:
 
(a)     the London interbank offered rate for deposits in Dollars, at
approximately 11:00 a.m., London time, two Business Days before the first day of
that Interest Period for a term comparable to that Interest Period, determined
by the British Bankers Association as the London Interbank Offered Rate for
deposits in Dollars and published at Reuters Screen LIBOR01 Page or any
successor publication, agreed upon by the parties hereto, that reports British
Bankers Association rates; or
 
(b)     if no such display rate is then available, the average of the rates at
which deposits of Dollars in immediately available funds are offered to each
Reference Lender’s principal office in the London interbank market at or about
11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period for delivery on the first day of such Interest Period, and in an
amount approximately equal to the amount of each such Reference Lender’s Loan
that is part of that Borrowing (or, if the Reference Lender is not making a Loan
as part of such Borrowing, equal to $5,000,000) and for a period approximately
equal to such Interest Period.
 
“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.
 
“LIBOR Reserve Percentage” means, for any Lender, relative to any Interest
Period for Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplement, marginal and other reserves and taking into account any transitional
adjustments or other scheduled changes in reserve requirements) specified under
regulations issued from time to time by the F.R.S. Board and then applicable to
assets or liabilities consisting of and including Eurocurrency Liabilities
having a term approximately equal or comparable to such Interest Period.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against,
valid claim on or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever (including, without limitation, (a) the lien or
retained security title of a conditional vendor and (b) under any agreement for
the sale of Trade Accounts Receivable (or an undivided interest in a specified
amount of such Trade Accounts Receivable), the interest of the purchaser (or any
assignee of such purchaser which has financed the relevant purchase) in a
percentage of receivables of the seller not so sold, held by the purchaser (or
such assignee) as a reserve for (i) interest rate protection in the event of a
liquidation of the receivables sold, (ii) expenses that would be incurred upon a
liquidation of the receivables sold, (iii) losses that might be incurred in the
event the amount actually collected from the receivables sold is less than the
amount represented in the relevant receivables purchase agreement as
collectible, or (iv) any similar purpose (but excluding the interest of a trust
in such receivables to the extent that the beneficiary of such trust is the
Borrower or a Subsidiary of the Borrower)).
 
“Loan” means a loan made by an Initial Lender pursuant to Section 2.1 or by an
Additional Funding Lender pursuant to Section 2.3.
 
-16-

--------------------------------------------------------------------------------


 
“Loan Document” means this Agreement, each Note (if any), each Borrowing
Request, the Intra-Group Agreement, each Guaranty, the most recently delivered
Compliance Certificate (specifically excluding any other Compliance Certificate
previously delivered), and any other agreement, document, or instrument
(excluding any documents delivered solely for the purpose of satisfaction
disclosure requirements or requests for information) required in connection with
this Agreement or the making or maintaining of any Loan and delivered by an
Authorized Person.
 
“Margin Stock” means “margin stock,” as such term is defined and used in
Regulation U.
 
“Material Adverse Effect” means a material adverse effect on the ability
(whether financial, legal or otherwise) of the Obligors to comply with their
obligations (future or otherwise) under this Agreement.
 
“Material Asset Acquisition” (a) means the purchase or other acquisition (in one
transaction or a series of related transactions) from any Person of property or
assets, the aggregate purchase price of which (calculated in Dollars) paid in
cash or property (other than property consisting of equity shares or interests
or other equivalents of corporate stock of, or partnership or other ownership
interests in, any Obligor), equals or exceeds 25% of the sum (calculated without
giving effect to such purchase or acquisition) of (i) Consolidated Funded Debt
(determined as at the end of the then most recently ended Fiscal Period), plus
(ii) Consolidated Stockholders’ Equity (determined as at the end of the then
most recently ended Fiscal Period), plus (iii) any increase thereof attributable
to any equity offerings or issuances of capital stock occurring subsequent to
the end of such Fiscal Period and before any such purchase or acquisition, but
(b) does not mean an Intercompany Transfer.
 
“Material Subsidiary” means:
 
(a)     with respect to any Subsidiary of the Borrower as of the date of this
Agreement, a Subsidiary of the Borrower that, as of any date of determination,
either (i) on an average over the three most recently preceding Fiscal Years
contributed at least 5% to Consolidated Net Income or (ii) on an average at the
end of the three most recently preceding Fiscal Years owned assets constituting
at least 5% of Consolidated Assets; and
 
(b)     with respect to any Subsidiary of the Borrower organized or acquired
subsequent to the date of this Agreement, a Subsidiary of the Borrower that as
of:
 
(i)      the date it becomes a Subsidiary of the Borrower, would have owned (on
a pro forma basis if such Subsidiary had been a Subsidiary of the Borrower at
the end of the preceding Fiscal Year) assets constituting at least 5% of
Consolidated Assets at the end of the Fiscal Year immediately prior to the
Fiscal Year in which it is organized or acquired; or
 
(ii)     any date of determination thereafter, either (A) on an average over the
three most recently preceding Fiscal Years (or, if less, since the date such
Person became a Subsidiary of the Borrower) contributed at least 5% to
Consolidated Net Income or (B) on an average at the end of the three (or, if
less, such number of Fiscal Year-ends as have occurred since such Person became
a
 
-17-

--------------------------------------------------------------------------------


 
Subsidiary of the Borrower) most recently preceding Fiscal Years owned assets
constituting at least 5% of Consolidated Assets;
 
provided that Ingram Funding Inc. and any other special purpose financing
vehicle shall not be Material Subsidiaries.
 
“Maturity Date” means the earliest to occur of:
 
(a)     August 23, 2012; and
 
(b)     the date on which the Obligations become due and payable pursuant to
Section 9.2 or 9.3.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Interest Expense” means, for any applicable period, the aggregate interest
expense of the Borrower and its Consolidated Subsidiaries (including imputed
interest on Capitalized Lease Liabilities) deducted in determining Consolidated
Net Income for such period, net of interest income of the Borrower and its
Consolidated Subsidiaries included in determining Consolidated Net Income for
such applicable period.
 
“Non-Compliance Period” is defined in Section 8.2.4(b).
 
“Non-Exempt U.S. Person” means any Lender Party who is a “United States person”
within the meaning of Section 7701(a)(30) of the Code other than a Lender Party
who is an exempt recipient (including a corporation or a financial institution)
as determined under the provisions of Treas. Reg. § 1.6049-4(c)(1)(ii) unless
the communications with such Lender Party are mailed by the Borrower or the
Administrative Agent to an address in a foreign country.
 
“Non-Recurring Restructuring Charges” means, for any period, the aggregate
non-recurring restructuring charges recorded in accordance with GAAP by the
Borrower and its Consolidated Subsidiaries during such period with respect to
either Acquisitions or the 2005 North American outsourcing and optimization
program described in the April 11, 2005 Press Release of the Borrower.
 
“Note” means a promissory note of the Borrower, payable to a Lender that has
requested it under Section 4.1, substantially in the form of Exhibit A attached
hereto (as such promissory note may be amended, endorsed, or otherwise modified
from time to time), evidencing the aggregate Indebtedness of the Borrower to
such Lender resulting from outstanding Loans, together with all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
 
“Obligations” means, individually and collectively (a) the Loans and (b) all
other indebtedness, liabilities, obligations, covenants and duties of the
Borrower owing to the Agents or the Lenders of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents including, without limitation, any fees, whether direct or indirect,
absolute or contingent, due or not due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.
 
-18-

--------------------------------------------------------------------------------


 
“Obligors” means, collectively, the Borrower and the Guarantors.
 
“Organic Documents” means, relative to any Obligor, any governmental filing or
proclamation pursuant to which such Person shall have been created and shall
continue in existence (including a charter or certificate or articles of
incorporation or organization) and its by-laws (or, if applicable, partnership
or operating agreement) and all material shareholder agreements, voting trusts
and similar arrangements to which such Obligor is a party that are applicable to
the voting of any of its authorized shares of capital stock (or, if applicable,
other ownership interests therein).
 
“Participant” is defined in Section 11.11.2.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(3) of ERISA), and to which any Obligor or any
corporation, trade or business that is, along with Obligor, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor within the meaning of Section 4069 of ERISA.
 
“Percentage” of any Lender means in the case of (a) each Lender which is a
signatory to this Agreement, the percentage set forth opposite such Lender’s
signature hereto under the caption “Percentage,” subject to any modification
necessary to give effect to (i) any sale, assignment or transfer made pursuant
to Section 11.11.1 or (ii) any Designated Additional Loans made pursuant to
Section 2.3 or (b) any Transferee Lender, effective upon the occurrence of the
relevant purchase by, or assignment to, such Transferee Lender, the portion of
the Percentage of the selling, assigning or transferring Lender allocated to
such Transferee Lender.
 
“Person” means any natural person, company, partnership, firm, limited liability
company or partnership, association, trust, government, government agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
 
“Plan” means any Pension Plan or Welfare Plan.
 
“Quarterly Payment Date” means the 23rd day of February, May, August and
November of each calendar year or, if any such day is not a Business Day, the
next succeeding Business Day (unless such next succeeding Business Day falls in
the next calendar month, in which case such Quarterly Payment Date shall be the
first Business Day preceding such 23rd day).
 
“Reference Lenders” means Scotia Capital and BNP Paribas.
 
“Reference Rate” means, at any time, an annual interest rate equal to the sum of
(a) the Applicable Margin for Loans at that time (unless already included in the
rate determined under clause (b) following) plus (b) the rate determined by the
Administrative Agent to be the higher of either:
 
-19-

--------------------------------------------------------------------------------


 
(i)     the rate on the relevant base amount or overdue amount (before the date
due, if principal), as the case may be and to the extent applicable (the
“relevant amount”); or
 
(ii)     the rate that would have been payable if the relevant amount
constituted a Loan for successive interest periods of such duration as the
Administrative Agent may determine (each a “designated interest period”).
 
Such rate in clause (b) above shall be determined on each Business Day or the
first day of, or two Business Days before the first day of, the designated
interest period, as appropriate, and otherwise determined in accordance with the
definition of LIBO Rate or, if not available, determined by reference to the
cost of funds to the Administrative Agent from whatever source it reasonably
selects.
 
“Regulation U” is defined in Section 7.16.
 
“Regulation X” is defined in Section 7.16.
 
“Regulatory Change” means any change after the date hereof in any (or the
promulgation after the date hereof of any new):
 
(a)     law applicable to any class of banks (of which any Lender Party is a
member) issued by (i) any competent authority in any country or jurisdiction, or
(ii) any competent international or supra-national authority; or
 
(b)     regulation, interpretation, directive or request (whether or not having
the force of law) applicable to any class of banks (of which any Lender Party is
a member) of any court, central bank or governmental authority or agency charged
with the interpretation or administration of any law referred to in clause (a)
of this definition or of any fiscal, monetary or other authority having
jurisdiction over any Lender Party.
 
“Release” means a “release,” as such term is defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended and
as in effect from time to time (42 United States Code § 9601 et seq.), and any
rules and regulations promulgated thereunder.
 
“Required Lenders” means (a) at any time at or after the time the initial
Borrowing has been made pursuant to Section 2.1, those Lenders holding more than
50% of the total Loans of all of the Lenders at that time, and (b) at any time
before then, those Lenders whose Percentages total more than 50% at that time.
 
“Required Quarterly Payment Amount” means, initially, $3,125,000; if on any date
any Designated Additional Loans are made, then for each Quarterly Payment Date
following such date such amount shall be increased to an amount that bears the
same proportion to the Required Quarterly Payment Amount then applicable as (a)
the aggregate outstanding principal amount of Loans after giving effect to such
Designated Additional Loans bears to (b) the aggregate outstanding principal
amount of Loans before giving effect to such Designated Additional Loans.
 
-20-

--------------------------------------------------------------------------------


 
“Restricted Payment” is defined in Section 8.2.4(a).
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
 
“Scotia Capital” is defined in the preamble.
 
“Securitization Default” is defined in Section 9.1.10.
 
“Securitization Financing Amount” means, in respect of any Securitization
Default, the principal equivalent of the outstanding amount of financing being
provided to the Borrower and its Consolidated Subsidiaries under the related
Trade Accounts Receivable securitization program, determined in accordance with
general accepted financial practices.
 
“Settlement Date” is defined in Section 4.1.2.
 
“Subject Lender” is defined in Section 5.12.
 
“Subsidiary” means, with respect to any Person, any corporation, company,
partnership or other entity of which more than 50% of the outstanding shares or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors of, or other persons performing
similar functions for, such corporation, company, partnership or other entity
(irrespective of whether at the time shares or other ownership interests of any
other class or classes of such corporation, company, partnership or other entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person, by such Person and one or
more other Subsidiaries of such Person, or by one or more other Subsidiaries of
such Person.
 
“Syndication Agents” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as a successor Syndication Agent
pursuant to Section 10.4.
 
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.
 
“Tax Payment” is defined in Section 5.7.
 
“Tax Refund” is defined in Section 5.7.
 
“Taxes” is defined in Section 5.7.
 
“Total Commitment Amount” means, at any time, $250,000,000, as such amount may
be reduced from time to time pursuant to Section 2.2.
 
“Total Indebtedness of Subsidiaries” means, at any date, the aggregate of all
Indebtedness on such date of all the Subsidiaries of the Borrower, without
duplication and after eliminating all
 
-21-

--------------------------------------------------------------------------------


 
offsetting debits and credits between each of such Subsidiaries or between such
a Subsidiary and the Borrower and all other items required to be eliminated in
accordance with GAAP, excluding (a) all Indebtedness of any Consolidated
Subsidiary of the Borrower outstanding on March 29, 2008, or incurred pursuant
to any commitment or line of credit in its favor in effect on March 29, 2008,
and any renewals or replacements thereof, so long as such renewals or
replacements do not increase the amount of such Indebtedness or such commitments
or lines of credit and (b) any Indebtedness of Ingram Funding Inc. or any other
special purpose financing vehicle incurred in connection with their purchase,
directly or indirectly, from the Borrower or any of the Borrower’s other
Consolidated Subsidiaries, of Trade Accounts Receivable or interests therein.
 
“Total Reimbursement Obligations” means, at any date, all obligations of the
Borrower or any of its Subsidiaries to reimburse any issuer with respect to a
disbursement under a letter of credit issued on behalf of the Borrower or any
such Subsidiary, in each case that have ceased to be contingent upon a drawing
under the related letter of credit.
 
“Trade Accounts Receivable” means, with respect to any Person, all rights of
such Person to the payment of money arising out of any sale, lease or other
disposition of goods or rendition of services by such Person.
 
“Trade Payables” means, with respect to any Person, (a) any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services or (b) such Person's Floor Plan Obligations and Floor Plan Support
Obligations.
 
“Transferee Lender” is defined in Section 11.11.1.
 
“Treasury” means Ingram Micro Europe Treasury LLC.
 
“United States” or “U.S.” means the United States of America, its fifty States,
and the District of Columbia.
 
“Voting Stock” means, (a) with respect to a corporation, the stock of such
corporation the holders of which are ordinarily, in the absence of
contingencies, entitled to elect members of the board of directors (or other
governing body) of such corporation, (b) with respect to any partnership, the
partnership interests in such partnership the owners of which are entitled to
manage the affairs of the partnership or vote in connection with the management
of the affairs of the partnership or the designation of another Person as the
Person entitled to manage the affairs of the partnership, and (c) with respect
to any limited liability company, the membership interests in such limited
liability company the owners of which are entitled to manage the affairs of such
limited liability company or entitled to elect managers of such limited
liability company (it being understood that, in the case of any partnership or
limited liability company, “shares” of Voting Stock shall refer to the
partnership interests or membership interests therein, as the case may be).
 
“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.
 
-22-

--------------------------------------------------------------------------------


 
SECTION 1.2  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meaning as when used in the Disclosure Schedule and in each
Borrowing Request, each other Loan Document, and each notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
 
SECTION 1.3  Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article, Section, clause or
definition are references to such clause or definition of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section, clause or definition to any section are
references to such section of such Article, Section, clause or definition.
 
SECTION 1.4  Accounting and Financial Determinations.
 
(a)     Unless otherwise specified, all accounting terms used herein or in any
other Loan Document shall be interpreted, and all accounting determinations and
computations hereunder or thereunder (including under Section 8.2.3) shall be
made, in accordance with those U.S. generally accepted accounting principles
(“GAAP”) as applied in the preparation of the financial statements of the
Borrower and its Consolidated Subsidiaries included in its annual report on Form
10-K for the Fiscal Year ended December 29, 2007; provided, that the financial
statements required to be delivered pursuant to clauses (a) and (b) of
Section 8.1.1 shall be prepared in accordance with GAAP as in effect from time
to time and the quarterly financial statements required to be delivered pursuant
to clause (b) of Section 8.1.1 are not required to contain footnote disclosures
required by GAAP and shall be subject to ordinary year-end adjustments.
 
(b)     If, after the date hereof, there shall be any change to the Borrower’s
Fiscal Year, or any modification in GAAP used in the preparation of the 2007
financial statements (whether such modification is adopted or imposed by FASB,
the American Institute of Certified Public Accountants or any other professional
body) which changes result in a change in the method of calculation of financial
covenants, standards or terms found in this Agreement, the parties hereto agree
promptly to enter into negotiations in order to amend such financial covenants,
standards or terms so as to reflect equitably such changes, with the desired
result that the evaluations of the Borrower’s financial condition shall be the
same after such changes as if such changes had not been made; provided that
until the parties hereto have reached a definitive agreement on such amendments,
the Borrower’s financial condition shall continue to be evaluated on the same
principles as those used in the preparation of the financial statements.
 
SECTION 1.5  Calculations.  All calculations made for purposes of this
Agreement, each other Loan Document, and the transactions contemplated by them
shall be made to two decimal places except as otherwise specifically stated in
this Agreement or any other Loan Document.
 
-23-

--------------------------------------------------------------------------------


 
ARTICLE II

 
COMMITMENTS, ETC.
 
SECTION 2.1  Commitments.  On the terms and subject to the conditions of this
Agreement (including Article VI), each Lender severally agrees that it will make
a single loan to the Borrower on any Business Day occurring prior to the
Commitment Termination Date in an amount equal to such Lender’s Percentage of
the aggregate amount of the Borrowing to be made on such Business Day, all in
accordance with Section 3.1; provided that no Lender shall be required to make
any Loan in excess of its Credit Commitment Amount.  If the aggregate amount of
the Borrowing on such date shall be less than the Total Commitment Amount, the
unused portion of the Total Commitment Amount shall thereupon be cancelled
without further action by any Person.  Amounts borrowed under this Section 2.1
and repaid or prepaid may not be reborrowed.
 
SECTION 2.2  Reductions of the Total Commitment Amount.  The Borrower may, from
time to time on any Business Day prior to the date of the initial Borrowing
hereunder, voluntarily reduce the Total Commitment Amount; provided that:
 
(a)      ll such reductions shall require at least three and not more than five
Business Days’ irrevocable prior notice to the Administrative Agent and shall be
permanent, and any partial reduction thereof shall be in a minimum amount of
$5,000,000 and in an integral multiple of $1,000,000 (or, if less, in an amount
equal to the Total Commitment Amount at such time); and
 
(b)      Once so reduced, the Total Commitment Amount may not be increased.
 
SECTION 2.3  Designated Additional Loans.  From time to time, so long as no
Default has occurred and is continuing, the Borrower may notify the
Administrative Agent that the Borrower wishes, on the terms and subject to the
conditions contained in this Agreement, to obtain additional loans, in addition
to the Loans made pursuant to Section 2.1, from the Lenders and/or other Persons
(each of which must be an Eligible Assignee) not then a party to this Agreement
(“Designated Additional Loans”), provided that the cumulative amount of the
Designated Additional Loans may not exceed $100,000,000.  Such notice shall
specify (A) the date (each, an “Additional Funding Date”) on which the Borrower
proposes that the Designated Additional Loans shall be made, which must be a
Business Day (i) on or after the date on which the initial Borrowing under this
Agreement occurs pursuant to Section 2.1 and (ii) at least three Business Days
after the date of such notice, and (B) the identity of each Lender or Eligible
Assignee that has agreed to provide a Designated Additional Loan and become a
party to this Agreement, together with the amount of its Designated Additional
Loan (each, an “Additional Funding Lender”).  Such notice shall in addition
contain the statements and other information required in a Borrowing
Request.  Nothing contained in this Section 2.3 or otherwise in this Agreement
is intended to commit any Lender or any Agent to provide any Additional
Designated Loan, but otherwise no consent from any Lender or Agent shall be
required, whether pursuant to Section 11.1 or otherwise, for any increase in the
outstanding principal amount of the Loans pursuant to this Section 2.3.  On or
before 2:30 p.m., Applicable Time, on the Additional Funding Date, and subject
to compliance with the terms of Section 6.2, each Additional Funding
 
-24-

--------------------------------------------------------------------------------


 
Lender shall deposit with the Administrative Agent (to an account specified by
the Administrative Agent for such purpose) same day funds in an amount equal to
such Additional Funding Lender’s Designated Additional Loan, and to the extent
funds are received from an Additional Funding Lender, the Administrative Agent
shall make such funds available to the Borrower by wire transfer of same day
funds to the accounts that the Borrower shall have specified in its notice of
such Designated Additional Loans.  No Additional Funding Lender’s commitment to
make a Designated Additional Loan shall be affected by any other Additional
Funding Lender’s failure to make its Designated Additional Loan.  On the
Additional Funding Date, (i) the Percentages of the respective Lenders and
Additional Funding Lenders shall be appropriately adjusted, and (ii) the
Borrower and any Additional Funding Lender that is not already a Lender shall
execute and deliver any additional Notes or other amendments or modifications to
this Agreement or any other Loan Document as the Administrative Agent may
reasonably request.  Any fees payable in respect of any Loans provided for in
this Section 2.3 shall be as agreed to by the Borrower and the Administrative
Agent.  Any Designated Additional Loan pursuant to this Section 2.3 (i) shall
reduce the amount of additional Loans that may be requested under this Section
2.3 pro tanto and (ii) shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000.
 
ARTICLE III

 
PROCEDURES FOR LOANS
 
SECTION 3.1  Borrowing Procedures.
 
(a)      On any Business Day occurring on or prior to the Commitment Termination
Date, the Borrower may irrevocably request the Borrowing to be made pursuant to
Section 2.1 by delivering, on or prior to 1:00 p.m., Applicable Time, not less
than three nor more than five Business Days before the date of such proposed
Borrowing, a Borrowing Request to the Administrative Agent.  Upon the receipt of
such Borrowing Request, the Administrative Agent shall give prompt notice
thereof to each Lender on the same day such Borrowing Request is received.  On
the terms and subject to the conditions of this Agreement, such Borrowing shall
be made on the Business Day specified in such Borrowing Request.  On or before
2:30 p.m., Applicable Time, on such Business Day, each Lender shall deposit with
the Administrative Agent (to an account specified by the Administrative Agent to
each Lender from time to time) same day funds in an amount equal to such
Lender’s Percentage of the requested Borrowing.
 
(b)     To the extent funds are received from the Lenders (except as otherwise
provided in Section 10.2), the Administrative Agent shall make such funds
available to the Borrower by wire transfer of same day funds to the accounts the
Borrower shall have specified in its Borrowing Request.  No Lender’s obligation
to make any Loan shall be affected by any other Lender’s failure to make any
Loan.
 
(c)     Unless otherwise expressly provided, all Loans shall be LIBO Rate Loans.
 
-25-

--------------------------------------------------------------------------------


 
ARTICLE IV

 
PRINCIPAL, INTEREST, AND FEE PAYMENTS
 
SECTION 4.1  Loan Accounts, Notes, Payments, and Prepayments.  The Loans shall
be evidenced by one or more loan accounts or records maintained by the
Administrative Agent which loan accounts or records shall be conclusive
evidence, absent manifest error, of the amount of Loans and the interest and
principal payments thereon.  Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the Obligations of the Borrower
under the Loan Documents to pay any amount owing with respect to the
Obligations.  Upon the request of any Lender made at any time through the
Administrative Agent, the Borrower shall promptly execute and deliver to that
Lender a Note to evidence Loans made by that Lender to the Borrower.
 
SECTION 4.1.1  Repayments and Prepayments of Loans.
 
(a)      he Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of Loans; provided that:
 
(i)       any such prepayment of any Loan shall be allocated to each Lender pro
rata according to such Lender’s Percentage of the Loans so prepaid;
 
(ii)      any such prepayment of any Loan made on any day other than the last
day of the Interest Period then applicable to such Loan shall be subject to
Section 5.4;
 
(iii)     all such voluntary prepayments shall require irrevocable prior notice
to the Administrative Agent of at least three but no more than five Business
Days;
 
(iv)     all such voluntary prepayments shall, if other than a prepayment in
whole, be in an aggregate minimum amount of $5,000,000 and an integral multiple
of $1,000,000; and
 
(v)      each such prepayment shall be applied to satisfy the remaining
scheduled principal repayments in chronological order.
 
(b)     On each Quarterly Payment Date commencing on November 23, 2009 and
continuing through and including May 23, 2012, the Borrower shall make a
mandatory repayment of the Loans in an aggregate principal amount equal to the
Required Quarterly Payment Amount; and
 
(c)     On the Maturity Date, the Borrower shall repay in full the unpaid
principal amount of all outstanding Loans.
 
SECTION 4.1.2  Change in Control.  Promptly, and in any event within two
Business Days, following a Change in Control or, in the case of a “Change in
Control” of the type
 
-26-

--------------------------------------------------------------------------------


 
described in clause (a) of such definition, within two Business Days following
the date on which the Borrower or any other Obligor is provided with the
relevant Schedule 13D or Schedule 13G filing, the Borrower shall provide notice
(a “Change in Control Notice”) thereof to the Administrative Agent (which the
Administrative Agent shall promptly distribute to the Lenders) which notice
shall (i) describe such event in reasonable detail and (ii) offer to prepay all
outstanding Loans of each Lender, which prepayment shall occur (referred to as
the “Settlement Date”) on or before the 30th Business Day following such Change
in Control Notice.  In such Change in Control Notice, the Borrower may request
that the Lenders waive such right to prepayment and continue as a Lender
hereunder.  Any Lenders which, in their sole and absolute discretion, determine
to continue in such capacities hereunder (by notice to the Borrower no later
than the 10th Business Day before such Settlement Date) shall continue to
provide loans in an amount equal to their respective Commitment, as in effect
immediately prior to such Change in Control.  Lenders that do not consent to
continue as Lenders hereunder shall have all their respective commitments
cancelled, regardless of the percentage of consenting Lenders or all such
Lenders outstanding Loans shall be repaid, no later than the Settlement
Date.  On or promptly following the Settlement Date, the Administrative Agent
shall distribute to the Borrower and the Lenders a schedule of the Percentages
after giving effect to the foregoing.  The resulting Commitment of any Lender
agreeing to waive its right of prepayment following a Change in Control shall be
binding on such Lender, notwithstanding that the previously existing Total
Commitment Amount may have been reduced as a result of the foregoing terms.
 
SECTION 4.2  Interest Provisions.  Each Loan shall bear interest from and
including the day when made until (but not including) the day such Loan shall be
paid in full, and such interest shall accrue and be payable in accordance with
this Section 4.2.
 
SECTION 4.2.1  Rates.  Subject to Sections 4.2.2 and 5.1, each Loan shall bear
an annual rate of interest, during each Interest Period applicable thereto,
equal to the sum of (i) the LIBO Rate for such Interest Period plus (ii) the
Applicable Margin.
 
SECTION 4.2.2  Post-Maturity Rates.  After the date any principal amount of any
Loan is due and payable (whether at the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts at an annual
rate equal to the Reference Rate plus 2%.
 
SECTION 4.2.3  Continuation.  On the last day of each Interest Period applicable
to a LIBO Rate Loan, such LIBO Rate Loan shall automatically, without the
requirement of any notice from the Borrower, be continued with an Interest
Period beginning on such last day and ending as determined pursuant to the
definition of Interest Period.
 
SECTION 4.2.4  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:
 
(a)     on the Maturity Date;
 
(b)     on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal amount so paid or
prepaid);
 
-27-

--------------------------------------------------------------------------------


 
(c)     in the case of LIBO Rate Loans, on the last day of each applicable
Interest Period; and
 
(d)     on that portion of any Loans which is accelerated pursuant to
Section 9.2 or 9.3, immediately upon such acceleration.
 
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such Loans or other
Obligations are due and payable (whether on the Maturity Date, upon acceleration
or otherwise) shall be payable upon demand.
 
SECTION 4.2.5  Interest Rate Determination.  The Administrative Agent and, if
and when applicable, the Reference Lenders shall, in accordance with each of
their customary practices, attempt to determine the relevant interest rates
applicable to each Loan requested to be made pursuant to each Borrowing Request
(or notice of Designated Additional Loans) duly completed and delivered by the
Borrower, and, if and when applicable, each Reference Lender agrees to furnish
the Administrative Agent timely information for the purpose of determining the
LIBO Rate.  If any Reference Lender fails, if and when applicable, to timely
furnish such information to the Administrative Agent for any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of the
information shared by the other Reference Lender.
 
SECTION 4.2.6  Additional Interest on Loans.  For so long as the cost to a
Lender of making or maintaining its LIBO Rate Loans is increased as a result of
any imposition or modification after the date of this Agreement of any reserve
required to be maintained by such Lender against Eurocurrency Liabilities (or
any other category of liabilities which includes deposits by reference to which
the interest rate on Loans is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of such
Lender to United States residents), then such Lender may require the Borrower to
pay, contemporaneously with each payment of interest on any of its LIBO Rate
Loans, additional interest on such Loan of such Lender at a rate per annum up to
but not exceeding the excess of (i) (A) the applicable LIBO Rate divided by
(B) one minus the LIBOR Reserve Percentage over (ii) the applicable LIBO
Rate.  Any Lender wishing to require payment of such additional interest shall
so notify the Borrower and the Administrative Agent (which notice shall set
forth the amount (as determined by such Lender) to which such Lender is then
entitled under this Section 4.2.6 (which amount shall be consistent with such
Lender’s good faith estimate of the level at which the related reserves are
maintained by it and which determination shall be conclusive and binding for all
purposes, absent demonstrable error) and shall be accompanied by such
information as to the computation set forth therein as the Borrower may
reasonably request), in which case such additional interest on the LIBO Rate
Loans of such Lender shall be payable on the last day of each Interest Period
thereafter (commencing with the Interest Period beginning at least three
Business Days after the giving of such notice) to such Lender at the place
indicated in such notice.  Each Lender that receives any payment in respect of
increased costs pursuant to this Section 4.2.6 shall promptly notify the
Borrower of any change with respect to such costs which affects the amount of
additional interest payable pursuant to this section in respect thereof.
 
-28-

--------------------------------------------------------------------------------


 
SECTION 4.3  Fees.  The Borrower agrees to pay the fees applicable to it set
forth in this Section 4.3.  All such fees shall be nonrefundable and shall be
paid in Dollars to the Administrative Agent at its office specified for such
purpose on the signature pages hereof.
 
SECTION 4.3.1  Administration Fees.  The Borrower agrees to pay directly to the
Administrative Agent, for its own account, an annual administration fee in the
amounts and on the dates set forth in the Fee Letter.
 
SECTION 4.3.2  Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (including, any portion thereof when the
Lenders may not extend any Credit Extensions by reason of the inability of the
Borrower to satisfy any condition of Section 6.1 or 6.2) for each day during the
period commencing on the Effective Date and continuing through and including the
date the initial Borrowing is made hereunder, a commitment fee to each Lender on
the unused portion of its Credit Commitment Amount on such day at a rate of
0.25% per annum.
 
SECTION 4.4  Rate and Fee Determinations.  Interest on each Loan shall be
computed on the basis of a year consisting of 360 days and fees shall be
computed on the basis of a year consisting of 365 or 366 days, as the case may
be, in each case paid for the actual number of days elapsed, calculated as to
each period from and including the first day thereof to but excluding the last
day thereof.  All determinations by the Administrative Agent of the rate of
interest payable with respect to any Loan shall be conclusive and binding in the
absence of demonstrable error.  The Borrower acknowledges that the Lenders have
agreed to the amount of the Applicable Margin payable under the Loan Documents
based upon, among other things, the delivery by the Obligors pursuant to Section
8.1.1 of accurate and actual reporting of results of operation, and that the
financial covenant ratios set forth in a Compliance Certificate shall only be
treated by the Lenders as presumptive evidence of such actual results.  If the
actual Leverage Ratio for any period is higher than that set forth in a
Compliance Certificate for such period, then the amount of interest owing for
such period shall be established by reference to the actual Leverage Ratio , and
not the ratio set forth in the Compliance Certificate.  Promptly, and in any
event within thirty days, following the earlier of (i) the Borrower’s receipt of
a notice from the Administrative Agent pursuant to this clause or (ii) the
Borrower’s knowledge that the Leverage Ratio for a particular period was higher
than that reported in the Compliance Certificate for such period, the Borrower
shall pay to the Administrative Agent all unpaid interest for such period based
upon the actual Leverage Ratio.  In no event shall the Lenders be required to
rebate interest paid by the Borrower, and the payment of incremental interest
and fees pursuant to this clause shall not impair (and is without limitation of)
the other rights and remedies of the Lenders under the Loan Documents.
 
ARTICLE V

 
CERTAIN PAYMENT PROVISIONS
 
SECTION 5.1  Illegality; Currency Restrictions.  If, as the result of any
Regulatory Change, any Lender shall determine (which determination shall, in the
absence of demonstrable error, be conclusive and binding on the Borrower), that
it is unlawful for such Lender to make any Loan or continue any Loan previously
made by it hereunder in respect of the LIBO Rate, as the case may be, the
obligations of such Lender to make any such Loan or continue any such Loan in
respect of the LIBO Rate, as
 
-29-

--------------------------------------------------------------------------------


 
the case may be, shall, upon the giving of notice thereof to the Administrative
Agent and the Borrower, forthwith be suspended and the Borrower shall, if
requested by such Lender and if required by such Regulatory Change, on such date
as shall be specified in such notice, prepay to such Lender in full all of such
Loans or convert all of such Loans into a Cost of Funds Rate Loan that is not
unlawful, in each case on the last day of the Interest Period applicable thereto
(unless otherwise required by applicable law) and without any penalty whatsoever
(but subject to Section 5.4); provided that such Lender shall make as Cost of
Funds Loans all Loans that such Lender would otherwise be obligated to make
Loans at the LIBO Rate and convert into or continue as Cost of Funds Loans all
Loans that such Lender would otherwise be required to convert into or continue
as Loans at the LIBO Rate, in each case during the period any such suspension is
effective.  Such suspension shall continue to be effective until such Lender
shall notify the Administrative Agent and the Borrower that the circumstances
causing such suspension no longer exist, at which time the obligations of such
Lender to make any such Loan or continue any Loan, as the case may be, shall be
reinstated.
 
SECTION 5.2  Deposits Unavailable.
 
(a)     If, before the date on which all or any portion of any Loan bearing
interest in respect of the LIBO Rate is to be made, maintained, or continued the
Administrative Agent shall have determined (which determination shall be
conclusive and binding), with respect to that Loan that:
 
(i)       deposits in Dollars in the relevant amount and for the relevant
Interest Period are not available, if and when applicable, to either of the
Reference Lenders in the relevant market, or
 
(ii)      by reason of circumstances affecting the London interbank market
adequate means do not exist for ascertaining the interest rate applicable under
this Agreement in respect of the relevant LIBO Rate,
 
then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of the Lenders to make or continue any Loan bearing interest in
respect of the LIBO Rate under Sections 3.1 and 4.2.3 shall forthwith be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.
 
(b)     If a notification under this Section 5.2 applies to a Loan which is
outstanding then, notwithstanding any other provision of this Agreement:
 
(i)       within five Business Days of receipt of the notification, the Borrower
and the Administrative Agent shall enter into negotiations for a period of not
more than 30 days with a view to agreeing an alternative basis for determining
the rate of interest and/or funding applicable to that Loan at the end of its
applicable Interest Period;
 
-30-

--------------------------------------------------------------------------------


 
(ii)      any alternative basis agreed under clause (i) above shall be, with the
prior consent of all the Lenders, binding on all of the Obligors and Lender
Parties;
 
(iii)      if no alternative basis is agreed, each Lender shall (through the
Administrative Agent) certify on or before the last day of the Interest Period
to which the notification relates an alternative basis for maintaining its
participation in that Loan;
 
(iv)     any such alternative basis may include an alternative method of fixing
the interest rate or alternative Interest Periods but it must reflect the cost
to the Lender of funding its participation in the Loan from whatever sources it
may select plus the Applicable Margin; and
 
(v)      each alternative basis so certified shall be binding on the Obligors
and the certifying Lender and treated as part of this Agreement.
 
SECTION 5.3  Increased Loan Costs, etc.  The Borrower agrees to reimburse each
Lender within 30 days after any demand for any increase in the cost to such
Lender of, or any reduction in the amount of any sum receivable by such Lender
in respect of, making, maintaining, participating, issuing or extending (or of
its obligation to make, maintain, participate, issue or extend) any Loan to the
extent such increased cost or reduced amount is due to a Regulatory
Change.  Such Lender shall provide to the Administrative Agent and the Borrower
a certificate stating, in reasonable detail, the reasons for such increased cost
or reduced amount and the additional amount required fully to compensate such
Lender for such increased cost or reduced amount.  Such additional amounts shall
be payable by the Borrower directly to such Lender upon its receipt of such
notice, and such notice shall be rebuttable, presumptive evidence of the
additional amounts so owing.  In determining such amount, such Lender shall act
reasonably and in good faith and may use any method of averaging and attribution
that it customarily uses for its other borrowers with a similar credit rating as
the Borrower.  Such Lender may demand reimbursement for such increased cost or
reduced amount only for the 360-day period immediately preceding the date of
such written notice, and the Borrower shall have liability only for such period.
 
SECTION 5.4  Funding Losses.  If any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue, or extend any portion of the principal amount of any LIBO Rate Loan)
as a result of:
 
(a)     any repayment or prepayment of the principal amount of any LIBO Rate
Loan on a date other than the scheduled last day of the Interest Period whether
pursuant to Section 4.1.1 or otherwise; or
 
(b)     any LIBO Rate Loan not being made in accordance with the Borrowing
Request therefor as a consequence of any action taken, or failed to be taken, by
any Obligor,
 
-31-

--------------------------------------------------------------------------------


 
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or
expense.  Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount of any such loss
or expense that has been so incurred.
 
SECTION 5.5  Increased Capital Costs.  If any Regulatory Change affects or would
affect the amount of capital required or expected to be maintained by any Lender
or any Person controlling such Lender, and such Lender determines (in its sole
and absolute discretion) that the rate of return on its or such controlling
Person’s capital as a consequence of its participation in this Agreement or the
making, continuing, participating in or extending of any Loan is reduced to a
level below that which such Lender or such controlling Person could have
achieved but for the occurrence of any such circumstance, then, in any such
case, upon the Borrower’s receipt of written notice thereof from such Lender
(with a copy to the Administrative Agent), the Borrower shall pay directly to
such Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return.  A statement of such
Lender as to any such additional amounts (including calculations thereof in
reasonable detail) shall be rebuttable, presumptive evidence of the additional
amounts so owing.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall deem applicable.  Such Lender may demand
payment for such additional amounts that have accrued only during the 360-day
period immediately preceding the date of such written notice and the Borrower
shall have liability only for such period.
 
SECTION 5.6  Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, the Lenders shall be entitled to
fund and maintain their funding of all or any part of their Loans in any manner
they elect, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to a Loan shall be made as
if each Lender had actually funded and maintained each Loan through its Lending
Office and through the purchase of deposits having a maturity corresponding to
the maturity of such Loan.  Any Lender may, if it so elects, fulfill any
commitment or obligation to make or maintain Loans by causing a branch or
affiliate to make or maintain such Loans; provided that, in such event, such
Loans shall be deemed for the purposes of this Agreement to have been made by
such Lender through its applicable Lending Office, and the obligation of the
Borrower to repay such Loans shall nevertheless be to such Lender at its Lending
Office and shall be deemed held by such Lender through its applicable Lending
Office, to the extent of such Loan, for the account of such branch or
affiliate.  Notwithstanding the foregoing or the fact that different Affiliates
for a Lender under this Agreement may have executed this Agreement or the Lender
Assignment Agreement by which it has become a Lender under this Agreement, all
of those Lending Offices and signatories shall be treated under the Loan
Documents as but one Lender for purposes of calculations of Percentage,
Commitment, Required Lenders, and modifications, amendments, waivers, consents,
and approvals under Section 11.1 and other provisions of the Loan Documents.
 
-32-

--------------------------------------------------------------------------------


 
SECTION 5.7  Taxes.
 
(a)     All payments by any Obligor of principal of, and interest and fees on,
any Loan and all other amounts payable hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes, and other taxes, fees,
duties, withholdings, or other charges of any nature whatsoever imposed by any
taxing authority with respect to such payments, but excluding franchise taxes
and taxes imposed on or measured by any Lender Party’s gross or net income,
profits, or receipts, in each case imposed (i) by any taxing authority under the
laws of which such Lender Party is organized or in which it maintains its
applicable Lending Office or (ii) by reason of a present or former connection
between the jurisdiction imposing such tax and such Lender Party or one of its
applicable lending offices other than a connection arising solely from such
Lender Party having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement or any of the other Loan
Documents (such non-excluded items being called “Taxes”) except to the extent
required by law.  In the event that any withholding or deduction from any
payment to be made by any Obligor hereunder is required in respect of any Taxes
pursuant to any applicable law, rule, or regulation, then such Obligor will:
 
(i)       pay directly to the relevant authority the full amount required to be
so withheld or deducted;
 
(ii)      promptly forward to the relevant Lender Party an official receipt or
other documentation satisfactory to such Lender Party evidencing such payment to
such authority; and
 
(iii)      pay directly to the relevant Lender Party for its own account such
additional amount or amounts as is or are necessary to ensure that the net
amount actually received by such Lender Party will equal the full amount such
Lender Party would have received had no such withholding or deduction been
required.
 
(b)           Moreover, if any Taxes are directly asserted against any Lender
Party with respect to any payment received by such Lender Party hereunder, such
Lender Party may pay such Taxes and the relevant Obligor will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such Lender Party after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such Lender Party would have received had not such Taxes been
asserted.
 
(c)            If the relevant Obligor fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the relevant Lender Parties
entitled thereto the required receipt or other required documentary evidence,
such Obligor shall indemnify such Lender Parties for any incremental Taxes,
interest or penalties that may become payable by any Lender Party as a result of
any such failure.
 
(d)           The following provisions govern exceptions to the tax
indemnification provisions of this Section 5.7 and related matters.
 
-33-

--------------------------------------------------------------------------------


 
(i)       In respect of its Loans to the Borrower, (A) each Lender Party
organized under the laws of a jurisdiction outside the United States -- on or
before the date of its execution and delivery of this Agreement (if an original
signatory to this Agreement) or the date on which it otherwise becomes a Lender
Party, on or before the date of any change in its Lending Office, and from time
to time thereafter if requested in writing by the Borrower (but only so long as
and to the extent that Lender Party remains lawfully able to do so) -- shall
provide the Borrower and the Administrative Agent with either (I) two duly
completed copies of either (1) Internal Revenue Service Form W-8BEN claiming
eligibility of such Lender Party for the benefit of an exemption from United
States withholding tax under an income tax treaty to which the United States is
a party or (2) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form, or (II) in the case of a Lender Party who is not
legally entitled to deliver either form listed in clause (i)(A), (1) a
certificate to the effect that such Lender Party is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
the Obligor within the meaning of Section 881(c)(3)(B) of the Code or (z) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(A) of the Code (such certificate an “Exemption
Certificate”) and (2) two duly completed copies of Internal Revenue Service Form
W-8BEN or applicable successor form and (B) each Lender Party who is a
Non-Exempt U.S. Person, on or before the date of its execution and delivery of
this Agreement (if an original signatory to this Agreement) or the date on which
it becomes a Lender Party, on or before the date of any change in its Lending
Office, and from time to time thereafter if requested in writing by the Borrower
(but only so long as that Lender Party remains lawfully able to do so), shall
provide the Borrower and the Administrative Agent with two duly completed copies
of Internal Revenue Service Form W-9.
 
(ii)      A Lender Party is not entitled to indemnification under this Section
5.7 with respect to the applicable Taxes for any period during which the Lender
Party has failed to provide the Borrower and the Administrative Agent with the
applicable U.S. Internal Revenue Service form if required under clause (i) above
(unless that failure is due to a change in treaty, law, or regulation occurring
after the date on which the applicable form originally was required to be
provided or a redesignation of the Lender Party’s Lending Office at the request
of the relevant Obligor) in respect of U.S. withholding taxes.
 
(iii)      Notwithstanding clause (ii) above to the contrary, if a Lender Party
that is otherwise exempt from or subject to a reduced rate of withholding tax
becomes subject to United States withholding tax because of its failure to
deliver an Internal Revenue Service form required hereunder, then the Borrower
shall take such steps as that Lender Party shall reasonably request to assist
that Lender Party to recover the applicable withholding tax.
 
(e)     If any Obligor pays any additional amount under this Section 5.7 (a “Tax
Payment”) and any Lender Party or Affiliate thereof effectively obtains a refund
of Tax by reason of the Tax Payment (a “Tax Refund”) and such Tax Refund is, in
the
 
-34-

--------------------------------------------------------------------------------


 
reasonable judgment of such Lender Party or Affiliate, attributable to the Tax
Payment, then such Lender Party, after receipt of such Tax Refund, shall
promptly reimburse such Obligor for such amount as such Lender Party shall
reasonably determine to be the proportion of the Tax Refund as will leave such
Lender Party (after that reimbursement) in no better or worse position than it
would have been in if the Tax Payment had not been required; provided that no
Lender Party shall be required to make any such reimbursement if it reasonably
believes the making of such reimbursement would cause it to lose the benefit of
the Tax Refund or would adversely affect in any other respect its tax
position.  Subject to the other terms hereof, any claim by a Lender Party for a
Tax Refund shall be made in a manner, order and amount as such Lender Party
determines in its sole and absolute discretion.  No Lender Party shall be
obligated to disclose information regarding its tax affairs or computations to
any Obligor, it being understood and agreed that in no event shall any Lender
Party be required to disclose information regarding its tax position that it
deems to be confidential (other than with respect to the Tax Refund).
 
SECTION 5.8  Payments.  All payments by an Obligor pursuant to this Agreement or
any other Loan Document, whether in respect of principal, interest, fees or
otherwise, shall be made as set forth in this Section 5.8.
 
SECTION 5.8.1  Loans.
 
(a)           All payments by an Obligor (whether in respect of principal,
interest, fees or otherwise) pursuant to this Agreement or any other Loan
Document with respect to Loans or any other amount payable hereunder shall be
made by the Borrower in Dollars.  All such payments (other than fees payable
pursuant to Section 4.3, which fees shall be paid by the Borrower to the
Administrative Agent for the account of the relevant payee, Article V, Section
11.3 or 11.4) shall be made by the Borrower to the Administrative Agent for the
account of each Lender based upon its Percentage.  All such payments required to
be made to the Administrative Agent shall be made, without set-off, deduction or
counterclaim, not later than 1:00 p.m., Applicable Time, on the date when due,
in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the
Borrower.  Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall, except as otherwise
required pursuant to clause (d) of the definition of Interest Period, be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be.
 
(b)           In the case of any payment made pursuant to the preceding
clause (a) by the Borrower to the Administrative Agent, unless the
Administrative Agent will have received notice from the Borrower prior to the
date on which any such payment is due hereunder that the Borrower will not make
such payment in full, the Administrative Agent may assume that the Borrower has
made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon
 
-35-

--------------------------------------------------------------------------------


 
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due to such Lender.  If the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand any such amount
distributed to the Lender to the extent that such amount was not paid by the
Borrower to the Administrative Agent together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at an annual rate equal
to the Administrative Agent’s Cost of Funds.
 
SECTION 5.9  Sharing of Payments.
 
(a)           If any Lender Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Sections 5.3, 5.4, 5.5
or 5.7) in excess of its pro rata share of payments obtained by all Lender
Parties, such Lender Party shall purchase from the other Lender Parties such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender Party to share the excess payment or other recovery ratably
(to the extent such other Lender Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided, however, that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender Party, the purchase shall be rescinded and each Lender
Party which has sold a participation to the purchasing Lender Party shall repay
to the purchasing Lender Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Lender Party’s ratable
share (according to the proportion of (a) the amount of such selling Lender
Party’s required repayment to the purchasing Lender Party to (b) total amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered.
 
(b)           The Borrower agrees that any Lender Party purchasing a
participation from another Lender Party pursuant to this Section 5.9 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 5.10) with respect to such participation as fully as if such
Lender Party were the direct creditor of the Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law any Lender Party receives a secured claim in lieu of a setoff to which this
Section 5.9 applies, such Lender Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lender Parties entitled under this Section 5.9 to share in the
benefits of any recovery on such secured claim.
 
SECTION 5.10  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, each Lender Party is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all balances, credits, accounts, moneys or deposits (general or special,
time or demand, provisional or final but excluding, for the avoidance of doubt,
any payment received pursuant to this Agreement by the Administrative Agent in
its capacity qua Administrative Agent on behalf of the Lenders) at any time held
and other indebtedness at any time due and owing by such Lender Party (in any
currency and at any
 
-36-

--------------------------------------------------------------------------------


 
branch or office) to or for the credit or the account of any Obligor against any
and all of the Obligations of such Obligor now or hereafter existing under this
Agreement or any other Loan Document that are at such time due and owing,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or such other Loan Document (other than any notice
expressly required hereby).  The rights of each Lender Party under this
Section 5.10 are in addition to other rights and remedies (including other
rights of set-off) which such Lender Party may have.
 
SECTION 5.11  Judgments, Currencies, etc.  The obligation of each Obligor to
make payment of all Obligations in Dollars shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment, which is expressed in
or converted into any currency other than Dollars, except to the extent such
tender or recovery shall result in the actual receipt by the recipient at the
office required hereunder of the full amount of Dollars expressed to be payable
under this Agreement or any other Loan Document.  Without limiting the
generality of the foregoing, each Obligor authorizes the Administrative Agent on
any tender or recovery in a currency other than Dollars to purchase in
accordance with normal banking procedures Dollars with the amount of such other
currency so tendered or recovered.  The obligation of each Obligor to make
payments in Dollars shall be enforceable as an alternative or additional cause
of action for the purpose of recovery in Dollars of the amount (if any) by which
such actual receipt shall fall short of the full amount of Dollars expressed to
be payable under this Agreement or any other Loan Document, and shall not be
affected by judgment being obtained for any other sums due under this Agreement
or such other Loan Document.
 
SECTION 5.12  Replacement of Lenders.  Each Lender hereby severally agrees that
if such Lender (a “Subject Lender”) makes demand upon the Borrower for (or if
the Borrower is otherwise required to pay) amounts pursuant to Section 4.2.6,
5.3, 5.5, or 5.7, or if the obligation of such Lender to make Loans is suspended
pursuant to Section 5.1(a), the Borrower may, so long as no Event of Default
shall have occurred and be continuing, replace such Subject Lender with an
Eligible Assignee pursuant to an assignment in accordance with Section 11.11.1;
provided that (i) such Eligible Assignee shall be subject to the approval of the
Administrative Agent as required by the definition of “Eligible Assignee”, and
(ii) the purchase price paid by such designated financial institution shall be
in the amount of such Subject Lender’s Loans, together with all accrued and
unpaid interest and fees in respect thereof, plus all other amounts (including
the amounts demanded and unreimbursed under Sections 4.2.6, 5.3, 5.5, and 5.7),
owing to such Subject Lender hereunder.  Upon the effective date of such
assignment, such designated financial institution shall become a Lender for all
purposes under this Agreement and the other Loan Documents.
 
SECTION 5.13  Change of Lending Office.  If the Borrower or any other Obligor is
required to pay additional amounts to or for the account of any Lender Party
pursuant to Section 4.2.6, 5.3, 5.5, or 5.7, or if the obligation of any Lender
to make or continue Loans is suspended pursuant to Section 5.1(a), then such
Lender Party will change the jurisdiction of its Lending Office if, in the
judgment of such Lender Party, such change (a) will eliminate or reduce any such
additional payment which may thereafter accrue or will avoid such suspension and
(b) is not otherwise disadvantageous to such Lender Party.
 
-37-

--------------------------------------------------------------------------------


 
ARTICLE VI

 
CONDITIONS TO MAKING LOANS
 
SECTION 6.1  Initial Loans.  The obligation of each Lender to make its Loans
pursuant to Section 2.1 shall be subject to the prior or concurrent satisfaction
of each of the conditions precedent set forth in this Section 6.1.
 
SECTION 6.1.1  Resolutions, etc.  The Administrative Agent will have received
from each Obligor a certificate, dated the Effective Date and with counterparts
for each Lender, duly executed and delivered by the Secretary, Assistant
Secretary, or other authorized representative of such Obligor as to:
 
(a)           resolutions of its Board of Directors or its Executive Committee
(or its equivalent), as the case may be, then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it;
 
(b)           the incumbency and signatures of those of its officers authorized
to act as Authorized Persons for it with respect to this Agreement and each
other Loan Document to be executed by it; and
 
(c)           the Organic Documents of such Obligor;
 
upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
of the relevant Obligor canceling or amending such prior certificate.  In
addition, each Obligor shall, where applicable, have delivered to the
Administrative Agent a good standing certificate from the relevant governmental
regulatory institution of its jurisdiction of incorporation, each such
certificate to be dated a date reasonably near (but prior to) the Effective
Date.
 
SECTION 6.1.2  Effective Date Certificate.  The Administrative Agent shall have
received, with counterparts for each Lender, the Effective Date Certificate,
dated the Effective Date and duly executed and delivered by the chief executive
officer, the chief financial officer, an Authorized Person or the Treasurer of
the Borrower.
 
SECTION 6.1.3  Guaranty; Intra-Group Agreement.  The Administrative Agent shall
have received, with counterparts for each Lender, a Guaranty from each Initial
Guarantor, each in effect as of the Effective Date, dated the date hereof, duly
executed and delivered by an Authorized Person of the relevant Guarantor.  The
Administrative Agent shall have also received, with counterparts for each
Lender, the Intra-Group Agreement, in effect on the Effective Date, dated the
date hereof, duly executed and delivered by an Authorized Person of the Borrower
and each Initial Guarantor.
 
SECTION 6.1.4  Consents, etc.  The Administrative Agent shall have received
evidence satisfactory to it as to the receipt by each Obligor of any necessary
consents or waivers under any agreement applicable to such Obligor in order to
enable such Obligor to enter into this
 
-38-

--------------------------------------------------------------------------------


 
Agreement and any other Loan Document, to perform its obligations hereunder and
thereunder and, in the case of the Borrower, to obtain Loans hereunder.
 
SECTION 6.1.5  Closing Fees, Expenses, etc.  The Administrative Agent, its
counsel, and each Joint Lead Arranger shall have received payment in full of all
fees, costs, and expenses under Sections 4.3 and 11.3 to the extent (a) then due
and payable and (b) unless an amount is otherwise provided by the Loan Documents
or the Fee Letter and without waiving the right for subsequent reimbursement in
accordance with the Loan Documents, to the extent that a reasonably detailed
invoice is presented to the Borrower no later than two Business Days prior to
the Effective Date.
 
SECTION 6.1.6  Opinions of Counsel.  The Administrative Agent shall have
received opinions of counsel, dated the Effective Date and addressed to the
Administrative Agent and all the Lenders, from:
 
(a)           Lily Arevalo, Senior Corporate Counsel of the Borrower, covering
the matters set forth in Exhibit I attached hereto; and
 
(b)            Davis Polk & Wardwell, special New York counsel to the Borrower,
covering the matters set forth in Exhibit J attached hereto.
 
SECTION 6.1.7  Satisfactory Legal Form.  All documents executed or submitted
pursuant to this Article VI by or on behalf of each Obligor shall be
satisfactory in form and substance to the Administrative Agent (who may rely
upon the advice of its legal counsel with respect to legal matters in making
such determination), and the Administrative Agent shall have received such
additional information, approvals, opinions, documents, or instruments as the
Administrative Agent or the Required Lenders may reasonably request.
 
SECTION 6.1.8  Indemnity Letter.  If a Borrowing is requested to be made on or
before the second Business Day following the Effective Date, prior to or
concurrently with the Borrower’s submission of the Borrowing Request for such
Borrowing, the Administrative Agent shall have received a letter from the
Borrower indemnifying the Lenders against any loss or expense incurred as a
result of the Loans not being made in accordance with such Borrowing Request as
a result of any action take or failed to be taken, by any Obligor.
 
SECTION 6.2  All Loans.  The obligation of each Lender to make any Loan
(including the initial Loan) shall be subject to the satisfaction of each of the
additional conditions precedent set forth in this Section 6.2.
 
SECTION 6.2.1  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to such Loan (but, if any Default of the nature referred to
in Section 9.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds of such Loan to such other Indebtedness), the following statements
shall be true and correct:
 
(a)           the representations and warranties of each Obligor set forth in
Article VII (excluding, however, those contained in Section 7.8) and in any
other Loan Document shall be true and correct with the same effect as if then
made (unless stated to relate
 
-39-

--------------------------------------------------------------------------------


 
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date); provided that if any of the
financial statements delivered pursuant to clause (b) of Section 8.1.1 do not
present fairly the consolidated financial condition of the Persons covered
thereby as of the dates thereof and the results of their operations for the
periods then ended and the Borrower subsequently delivers one or more financial
statements pursuant to clause (a) or (b) of Section 8.1.1 which, in the opinion
of the Required Lenders, effectively cures any omission or misstatement
contained in such prior delivered financial statement, then the representation
and warranty contained in Section 7.6 as it relates to such prior delivered
financial statement shall be deemed satisfied for purposes hereof (it being
understood and agreed that such subsequent delivered financial statements shall
be deemed to have cured such earlier delivered inaccurate financial statements
unless the Required Lenders raise an objection with respect thereto);
 
(b)           except as disclosed in Item 7.8 (Litigation) of the Disclosure
Schedule:
 
(i)       no labor controversy, litigation, arbitration or governmental
investigation or proceeding shall be pending or, to the knowledge of any
Obligor, threatened against any Obligor, or any of their respective Consolidated
Subsidiaries in respect of which there exists a reasonable possibility of an
outcome that would result in a Material Adverse Effect or that would affect the
legality, validity or enforceability of this Agreement or any other Loan
Document; and
 
(ii)       no development shall have occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding so disclosed
in respect of which there exists a reasonable possibility of an outcome that
would result in a Material Adverse Effect;
 
(c)           no Default shall have occurred and be continuing, and no Obligor,
nor any of their respective Subsidiaries, shall be in violation of any law or
governmental regulation or court order or decree which, singly or in the
aggregate, results in, or would reasonably be expected to result in, a Material
Adverse Effect;
 
(d)           no Change in Control shall have occurred; and
 
(e)           the Loans of all the Lenders made pursuant to Section 2.1 do not
exceed the Total Commitment Amount (as such amount may be reduced from time to
time pursuant to Section 2.2).
 
SECTION 6.2.2  Borrowing Request.  In the case of any Loan the Administrative
Agent shall have received the relevant Borrowing Request in a timely manner as
herein provided for such Loan.  Delivery of a Borrowing Request and the
acceptance by the Borrower of the proceeds of any Loan shall constitute a
representation and warranty by each Obligor that, on the date of making such
Loan (both immediately before and after giving effect to the making of such Loan
and the application of the proceeds thereof), the statements made in
Section 6.2.1 are true and correct.
 
-40-

--------------------------------------------------------------------------------


 
ARTICLE VII

 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lender Parties to enter into this Agreement and to make
Loans hereunder, the Borrower represents and warrants unto the Administrative
Agent and each Lender with respect to itself and the other Obligors as set forth
in this Article VII.
 
SECTION 7.1  Organization, etc.  Each of the Obligors and each of the respective
Subsidiaries is a company or corporation, as the case may be, validly organized
and existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification and where the failure to so qualify and to
maintain such good standing, singularly or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect, and has
full power and authority and holds all requisite governmental licenses, permits,
authorizations and other approvals to enter into and perform its Obligations
under this Agreement and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it, excluding any such governmental licenses, permits
or other approvals in respect of which the failure to so obtain, hold or
maintain has not caused, and would not reasonably be expected to result in, a
Material Adverse Effect.
 
SECTION 7.2  Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by each Obligor of this Agreement and each other Loan Document
executed or to be executed by it are within such Obligor’s corporate powers,
have been duly authorized by all necessary corporate action, and do not:
 
(a)           contravene such Obligor’s Organic Documents;
 
(b)           contravene any law or governmental regulation or court decree or
order binding or affecting such Obligor; or
 
(c)           result in, or require the creation or imposition of, any Lien on
any of such Obligor’s properties.
 
The Borrower and each of its Subsidiaries is, and after giving effect to any
Borrowing under this Agreement will be, in compliance with the limits described
in the resolutions of the Borrower's board of directors delivered pursuant to
Section 6.1.1.

 
SECTION 7.3  No Default.  None of the Obligors, nor any of their respective
Subsidiaries, is in default in the performance of any obligation, agreement or
condition contained in any bond, debenture, note, or in any indenture, loan
agreement, or other agreement, in connection with or as a result of which
default there exists a reasonable possibility that a Material Adverse Effect
could arise.  The execution, delivery and performance by each Obligor of this
Agreement and each other Loan Document executed or to be executed by such
Obligor will not conflict with, or constitute a breach of, or a default under,
any such bond, debenture, note, indenture, loan agreement or other agreement to
which any Obligor or any of their
 
-41-

--------------------------------------------------------------------------------


 
respective Subsidiaries is a party or by which it is bound, in connection with,
or as a result of which, conflict, breach or default, there exists a reasonable
possibility that a Material Adverse Effect could arise.
 
SECTION 7.4  Government Approval, Regulation, etc.  No action by, and no notice
to or filing with, any governmental authority or regulatory body or other Person
and no payment of any stamp or similar tax, is required for the due execution,
delivery, or performance by any Obligor of this Agreement or any other Loan
Document to which it is a party.  No Obligor (nor any of its Subsidiaries) is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 7.5  Validity, etc.  This Agreement constitutes, and each other Loan
Document executed by any Obligor will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of each Obligor
party thereto, enforceable against such Obligor in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally or by general principles of equity.
 
SECTION 7.6  Financial Information.  The financial statements of the Borrower
and its Consolidated Subsidiaries for the Fiscal Year ended December 29, 2007
and those financial statements filed for Fiscal Quarter ending March 29, 2008
have been prepared in accordance with GAAP and present fairly (subject, in the
case of such financial statements for Fiscal Quarter ending March 29, 2008
(which financial statements, in accordance with Section 1.4(a), are not required
to contain certain footnote disclosures required by GAAP), to ordinary year end
adjustments) the consolidated financial condition of the Persons covered thereby
as at the dates thereof and the results of their operations for the periods then
ended.  All the financial statements delivered pursuant to clauses (a) and (b)
of Section 8.1.1 have been and will be prepared in accordance with GAAP
consistently applied, and do or will present fairly (subject, in the case of
such financial statements delivered pursuant to clause (b) thereof (which
financial statements, in accordance with Section 1.4(a), are not required to
contain certain footnote disclosures required by GAAP), to ordinary year-end
adjustments) the consolidated financial condition of the Persons covered thereby
as of the dates thereof and the results of their operations for the periods then
ended.
 
SECTION 7.7  No Material Adverse Effect.  Since December 29, 2007, there has
been no event or events which, singly or in the aggregate, has or have resulted,
or is or are reasonably likely to result, in a Material Adverse Effect.
 
SECTION 7.8  Litigation, Labor Controversies, etc.  Except as disclosed in
Item 7.8 (Litigation) of the Disclosure Schedule, there is no pending or, to the
knowledge of any Obligor, threatened litigation, action, proceeding or labor
controversy affecting any Obligor, or any of their respective Subsidiaries, or
any of their respective properties, businesses, assets or revenues, in respect
of which there exists a reasonable possibility of an outcome that would result
in a Material Adverse Effect or that would affect the legality, validity or
enforceability of this Agreement or any other Loan Document.
 
-42-

--------------------------------------------------------------------------------


 
SECTION 7.9  Subsidiaries.  As of the date hereof, the Borrower has no
Subsidiaries, except those Subsidiaries which are identified in Item 7.9
(Existing Subsidiaries) of the Disclosure Schedule and certain other
Subsidiaries that are shell corporations that do not conduct any business and do
not in the aggregate have a net worth exceeding $1,000,000.
 
SECTION 7.10  Ownership of Properties.  Each Obligor and each of their
respective Subsidiaries owns good and marketable title (or their respective
equivalents in any applicable jurisdiction) to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever, free and
clear of all Liens, charges or claims except as permitted pursuant to
Section 8.2.2, except where such failure or failures to own, singly or in the
aggregate, has not resulted in, or would not reasonably be expected to result
in, a Material Adverse Effect.
 
SECTION 7.11  Taxes.  Each Obligor and each of their respective Subsidiaries has
filed all material tax returns and reports it reasonably believes are required
by law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except as disclosed in Item 7.11 (Taxes) of the
Disclosure Schedule and except for any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; provided that, with respect to any Subsidiary that is not a Material
Subsidiary, this representation and warranty shall be satisfied if the tax
returns or reports not so filed or the taxes or governmental charges owing by
each such Subsidiary are not with respect to any income, sales or use tax and
the amount so owing (or which would be so owing if such tax returns or reports
were duly filed) with respect to all such Subsidiaries, does not exceed in the
aggregate $1,000,000 at any time and with respect to which no Material
Subsidiary may be liable for payment of such amount.
 
SECTION 7.12  Pension and Welfare Plans.  Except to the extent that any such
termination, liability, penalty or fine would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect (a) during
the twelve-consecutive-month period prior to the date hereof and prior to the
date of any Loan hereunder, except as disclosed in Item 7.12 (Employee Benefit
Plans) of the Disclosure Schedule, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA,
(b) no condition exists or event or transaction has occurred with respect to any
Pension Plan which might result in the incurrence by any Obligor or any member
of the related Controlled Group of any material liability with respect to any
contribution thereto, fine or penalty, and (c) except as disclosed in Item 7.12
(Employee Benefit Plans) of the Disclosure Schedule, neither any Obligor nor any
member of the related Controlled Group has any material contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
 
SECTION 7.13  Environmental Warranties.
 
(a)           Each Obligor and each of their respective Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization
 
-43-

--------------------------------------------------------------------------------


 
would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.  Each of such permits, licenses and
authorizations is in full force and effect and each Obligor and each of their
respective Subsidiaries is in compliance with the terms and conditions thereof,
and is also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law or in any plan, judgment,
injunction, notice or demand letter issued, entered or approved thereunder,
except to the extent failure to comply therewith would not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.
 
(b)           No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
knowledge of any Obligor, threatened by any governmental or other entity with
respect to any alleged failure by any Obligor or any of their respective
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of any Obligor or any of their respective Subsidiaries
or with respect to any generation, treatment, storage, recycling,
transportation, discharge or disposal, or any Release of any Hazardous Materials
generated by any Obligor or any of their respective Subsidiaries, except to the
extent failure to have any such permit, license or authorization would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.
 
SECTION 7.14  Accuracy of Information.
 
(a)           Except as provided in clause (b) below, all factual information
furnished by or on behalf of any Obligor to any Lender Party for purposes of or
in connection with this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby is, when taken as a whole, to the best of the
knowledge of the Borrower, and all other factual information hereafter furnished
by or on behalf of any Obligor to any Lender Party will be, when taken as a
whole, to the best of the knowledge of the Borrower, true and accurate in all
material respects on the date as of which such information is dated or certified
and (in the case of any such information furnished prior to the date hereof) as
of the date hereof (unless such information relates to an earlier date, in which
case such information, when taken as a whole, shall be true and accurate in all
material respects as of such earlier date), and is not, or shall not be, as the
case may be, when taken as a whole, incomplete by omitting to state any material
fact necessary to make such information not misleading.
 
(b)           The information (i) in any financial projections furnished under
this Agreement is and will be based upon assumptions and information believed by
the Borrower to be reasonable and (ii) furnished with express written
disclaimers with regard to the accuracy of that information, is and shall be
subject to those disclaimers.
 
SECTION 7.15  Patents, Trademarks, etc.  Each Obligor and each of their
respective Subsidiaries owns and possesses, or has a valid and existing license
of, or other sufficient interest in, all such patents, patent rights,
trademarks, trademark rights, trade names, trade name rights,
 
-44-

--------------------------------------------------------------------------------


 
service marks, service mark rights and copyrights as is necessary for the
conduct of the business of each such Obligor or its Subsidiaries as now
conducted, without, to the best of the knowledge of each such Obligor, any
infringement upon rights of other Persons, which infringement results in or
would reasonably be expected to result in a Material Adverse Effect, and there
is no license or other interest or right, the loss of which results in, or would
reasonably be expected to result in, a Material Adverse Effect.
 
SECTION 7.16  Margin Stock.  No part of the proceeds of any Loan shall be used
at any time by any Obligor or any of their respective Subsidiaries for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock (within the meaning of Regulation U (as amended, modified, supplemented or
replaced and in effect from time to time, “Regulation U”) or Regulation X (as
amended, modified, supplemented or replaced and in effect from time to time,
“Regulation X”) promulgated by the F.R.S. Board of Governors of the Federal
Reserve System (together with any successor thereto, the “F.R.S. Board”) or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock if any such use or extension of credit described in this Section 7.16
would cause any of the Lender Parties to violate the provisions of Regulation U
or Regulation X.  Neither any Obligor nor any of their respective Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purposes of purchasing or carrying any such Margin
Stock within the meaning of Regulation U or Regulation X.  Not more than 25% of
the value of the assets of any Obligor or any Subsidiary of any Obligor is, as
of the date hereof, represented by Margin Stock.  No part of the proceeds of any
Loan will be used by any Obligor or any of their respective Subsidiaries for any
purpose which violates, or which is inconsistent with, any regulations
promulgated by the F.R.S. Board, including Regulation U or Regulation X.
 
ARTICLE VIII

 
COVENANTS
 
SECTION 8.1  Affirmative Covenants.  The Borrower agrees with the Agents and
each Lender that, until all the Commitments have terminated and all Obligations
have been paid and performed in full, the Borrower will perform its respective
obligations set forth in this Section 8.1.
 
SECTION 8.1.1  Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to each Lender Party (1) promptly after
filing, copies of each Form 10-K, Form 10-Q, and Form 8-K (or any respective
successor forms) filed with the Securities and Exchange Commission (or any
successor authority) or any national securities exchange (including, in each
case, any exhibits thereto requested by any Lender Party), and (2) to the extent
not disclosed in such Forms 10-K, Forms 10-Q, and Forms 8-K (or respective
successor forms) for the applicable period, copies of the following financial
statements, reports, notices and information:
 
(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Consolidated Subsidiaries, including
therein consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and
 
-45-

--------------------------------------------------------------------------------


 
consolidated statements of income, stockholders’ equity and cash flow of the
Borrower and its Consolidated Subsidiaries for such Fiscal Year, setting forth
in each case, in comparative form, the figures for the preceding Fiscal Year, in
each case certified (without any Impermissible Qualification, except that (i)
qualifications relating to pre-acquisition balance sheet accounts of Person(s)
acquired by the Borrower or any of its Subsidiaries and (ii) statements of
reliance in the auditor’s opinion on another accounting firm shall not be deemed
an Impermissible Qualification) in a manner satisfactory to the Securities and
Exchange Commission (under applicable United States securities law) by
PricewaterhouseCoopers, LLP or its successors or other independent public
accountants of national reputation;
 
(b)           as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Periods occurring during any Fiscal Year of
the Borrower, a copy of the unaudited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries, consisting of (i) a balance sheet as
of the close of such Fiscal Period and (ii) related statements of income and
cash flows for such Fiscal Period and from the beginning of such Fiscal Year to
the end of such Fiscal Period, in each case certified by an officer who is an
Authorized Person of the Borrower as to (A) being a complete and correct copy of
such financial statements which have been prepared in accordance with GAAP
consistently applied as provided in Section 1.4, and (B) presenting fairly the
financial position of the Borrower and its Consolidated Subsidiaries;
 
(c)           at the time of delivery of each financial statement required by
clause (a) or (b) above (or Form 10-Q or 10-K in lieu thereof), a certificate
signed by an Authorized Person of the Borrower stating that no Default has
occurred and is continuing (or if a Default has occurred and is continuing, and
without prejudice to any rights or remedies of any Lender Party hereunder in
connection therewith, a statement of the nature thereof and the action which the
Borrower has taken or proposes to take with respect thereto);
 
(d)           at the time of delivery of each financial statement required by
clause (a) or (b) above (or Form 10-Q or 10-K in lieu thereof), a Compliance
Certificate showing compliance with the financial covenants set forth in
Section 8.2.3;
 
(e)           notice of, as soon as possible after (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding,
or labor controversy disclosed in Item 7.8 (Litigation) of the Disclosure
Schedule, or (ii) the commencement of any labor controversy, litigation, action,
or proceeding of the type described in Section 7.8;
 
(f)           promptly after the filing thereof, copies of any registration
statements (other than the exhibits thereto and excluding any registration
statement on Form S-8 and any other registration statement relating exclusively
to stock, bonus, option, 401(k) and other similar plans for officers, directors,
and employees of the Borrower or any of its Subsidiaries);
 
(g)           immediately upon becoming aware of the institution of any steps by
any Obligor or any other Person to terminate any Pension Plan other than
pursuant to
 
-46-

--------------------------------------------------------------------------------


 
Section 4041(b) of ERISA, or the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a Lien under
Section 302(t) of ERISA, or the taking of any action with respect to a Pension
Plan which could result in the requirement that any Obligor furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any other
event with respect to any Pension Plan which, in any such case, results in, or
would reasonably be expected to result in, a Material Adverse Effect, notice
thereof and copies of all documentation relating thereto;
 
(h)           as soon as possible, and in any event within three Business Days
after becoming aware of the occurrence of a Default or any inaccuracy in the
financial statements delivered pursuant to clause (a) or (b) above if the result
thereof is not to present fairly the consolidated financial condition of the
Persons covered thereby as of the dates thereof and the results of their
operations for the periods then ended, a statement of an Authorized Person of
the Borrower setting forth the details of such Default or inaccuracy and the
action which the Borrower has taken or proposes to take with respect thereto;
 
(i)            in the case of the Borrower, promptly following the consummation
of any transaction described in Section 8.2.5, a description in reasonable
detail regarding the same; and
 
(j)            such other information respecting the condition or operations,
financial or otherwise, of the Borrower, or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
 
SECTION 8.1.2  Compliance with Laws, etc.  The Borrower will (and will cause
each of its Subsidiaries to) comply in all respects with all applicable laws,
rules, regulations and orders the noncompliance with which results in, or would
reasonably be expected to result in, a Material Adverse Effect, such compliance
to include (without limitation):
 
(a)           except as may be otherwise permitted pursuant to Section 8.2.5,
the maintenance and preservation of its corporate existence in accordance with
the laws of the jurisdiction of its incorporation and qualification as a foreign
corporation (subject to the materiality standard referred to above); and
 
(b)           the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; provided that with respect to any Subsidiary that
is not a Material Subsidiary this covenant shall be satisfied if the taxes,
assessments or other governmental charges owing by each such Subsidiary (i) is
not with respect to any income, sales or use tax and (ii) the amount so owing
with respect to all such Subsidiaries does not exceed in the aggregate
$1,000,000 at any time.
 
SECTION 8.1.3  Maintenance of Properties.  The Borrower will (and will cause
each of its Subsidiaries to) maintain, preserve, protect and keep its material
properties in good repair, working order and condition, and make necessary and
proper repairs,
 
-47-

--------------------------------------------------------------------------------


 
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, unless the Borrower or such
Subsidiary determines in good faith that the continued maintenance of any of its
properties is no longer economically desirable.
 
SECTION 8.1.4  Insurance.  The Borrower will (and will cause each of its
Subsidiaries to) maintain, or cause to be maintained with responsible insurance
companies or through the Borrower’s own program of self-insurance, insurance
with respect to its properties and business against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of an Authorized
Person of the Borrower setting forth the nature and extent of all insurance
maintained by the Borrower and each of its Subsidiaries in accordance with this
Section 8.1.4.
 
SECTION 8.1.5  Books and Records.  The Borrower will (and will cause each of its
Subsidiaries to) keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and each
Lender, or any of their respective representatives, at reasonable times and
intervals and upon reasonable advance notice, to visit all of its offices, to
discuss its financial matters with its officers and independent public
accountants (and the Borrower hereby authorizes such independent public
accountants to discuss the financial matters of the Borrower and its
Subsidiaries with the Administrative Agent and each Lender or its
representatives whether or not any representative of the Borrower is present;
provided that an officer of the Borrower is afforded a reasonable opportunity to
be present at any such discussion) and to examine any of its relevant books or
other corporate records.  The Borrower will pay all expenses associated with the
exercise of any Lender Party’s rights pursuant to this Section 8.1.5 at any time
during the occurrence and continuance of any Event of Default.
 
SECTION 8.1.6  Environmental Covenant.  The Borrower will (and will cause each
of its Subsidiaries to):
 
(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws which, by their terms, apply to such use and
operation, keep all necessary permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
Environmental Laws which, by their terms, apply to such Hazardous Materials, in
each case so that the non-compliance with any of the foregoing does not result
in, or would not reasonably be expected to result in, either singly or in the
aggregate, a Material Adverse Effect;
 
(b)           immediately notify the Administrative Agent and provide copies
upon receipt of all written claims, complaints, notices or inquiries relating to
the condition of its facilities and properties or compliance with Environmental
Laws which, singly or in the aggregate, result in, or would reasonably be
expected to result in, a Material Adverse Effect, and shall promptly cure and
have dismissed with prejudice any actions and proceedings relating to compliance
with Environmental Laws where the failure to so cure or have dismissed,
singularly or in the aggregate, results in, or would reasonably be expected to
result in, a Material Adverse Effect (it being understood that this clause (b)
 
-48-

--------------------------------------------------------------------------------


 
shall not be construed to restrict the Borrower or any of its Subsidiaries from
challenging or defending any such action or proceeding which it, in its sole
discretion, deems advisable or necessary); and
 
(c)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 8.1.6.
 
SECTION 8.1.7  [Intentionally Deleted].
 
SECTION 8.1.8  Pari Passu.  The Borrower shall ensure that its Obligations rank
at least pari passu with all other senior unsecured Indebtedness of the
Borrower.
 
SECTION 8.1.9  Guaranty.
 
(a)           The Borrower may cause any of its Subsidiaries to execute and
deliver from time to time in favor of the Lender Parties a Guaranty for the
repayment of the Obligations.
 
(b)           Concurrently when or promptly after any of its Subsidiaries (other
than any Foreign Subsidiary if and to the extent the Borrower, in consultation
with the Administrative Agent, reasonably determines that adverse tax
consequences would result therefrom) either guarantees any Indebtedness of the
Borrower or any other Obligor or satisfies (at any time) the requirements
hereunder which describe a Material Subsidiary, the Borrower shall cause that
Subsidiary (other than Coordination Center or Treasury) to (i) execute and
deliver in favor of the Lender Parties a Guaranty for the repayment of the
Obligations which Guaranty shall be in substantially the form of Exhibit G
attached hereto, shall be governed by the laws of the State of New York, and
shall contain such other terms and provisions as the Administrative Agent
determines to be necessary or appropriate (after consulting with legal counsel)
in order that such Guaranty complies with local laws, rules, and regulations and
is fully enforceable (at least to the extent of the form of Guaranty attached as
Exhibit G) against such Guarantor.
 
SECTION 8.1.10  Intra-Group Agreement, etc.  In the event any Subsidiary of the
Borrower enters into a Guaranty pursuant to Section 8.1.9, an Authorized Person
of such Subsidiary shall execute and deliver to the Administrative Agent (with
counterparts for each Lender) such instruments and documents evidencing
accession of such Subsidiary under the Intra-Group Agreement then in effect as
the Administrative Agent may reasonably request.  Except to add additional
Subsidiaries of the Borrower as parties thereto, the terms of the Intra-Group
Agreement shall not be amended or otherwise modified without the prior consent
of the Administrative Agent on behalf of and as directed by the Required
Lenders, such consent not to be unreasonably withheld.  In addition, no Person a
party to the Intra-Group Agreement shall assign any of its rights or obligations
thereunder without the prior consent of the Administrative Agent, such consent
not to be unreasonably withheld.
 
SECTION 8.2  Negative Covenants.  The Borrower agrees with the Agents and each
Lender that, until all the Commitments have terminated and all Obligations have
been paid and
 
-49-

--------------------------------------------------------------------------------


 
performed in full, the Borrower will perform its respective obligations set
forth in this Section 8.2.
 
SECTION 8.2.1  Restriction on Incurrence of Indebtedness.
 
(a)           The Borrower will not (and will not permit any of its Subsidiaries
to) create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than the following:
 
(i)       Any Indebtedness arising in respect of the Loans;
 
(ii)      Indebtedness existing as of March 29, 2008, or incurred pursuant to
commitments or lines of credit in effect as of March 29, 2008 (including,
without limitation, the Existing Credit Agreement), (or any renewal or
replacement thereof, so long as such renewals or replacements do not increase
the amount of such Indebtedness or such commitments or lines of credit), in any
case identified in Item 8.2.1(a)(ii) (Ongoing Indebtedness) of the Disclosure
Schedule; and
 
(iii)      additional Indebtedness if after giving effect to the incurrence
thereof the Borrower is in compliance with Section 8.2.3, calculated as of the
date of the incurrence of such additional Indebtedness, on a pro forma basis.
 
(b)           The Borrower will not at the end of any Fiscal Period permit (i)
Total Indebtedness of Subsidiaries (other than Indebtedness of any Guarantor
under any Loan Document, Indebtedness of any Subsidiary of the Borrower in
respect of the Existing Credit Agreement and Indebtedness constituting Acquired
Existing Debt and Liens) to exceed 10% of Consolidated Tangible Assets, or (ii)
Section 8.2.2(m) to be violated.
 
SECTION 8.2.2  Restriction on Incurrence of Liens.  The Borrower will not (and
will not permit any of its Subsidiaries to) create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets, whether now owned
or hereafter acquired, except:
 
(a)           Liens existing as of March 29, 2008, and identified in
Item 8.2.2(a) (Existing Liens) of the Disclosure Schedule and Liens resulting
from the extension, renewal or replacement of any such Liens in respect of the
same property theretofore subject to such Lien; provided that (i) no property
shall become subject to such extended, renewed or replacement Lien that was not
subject to the Lien extended, renewed or replaced, (ii) the aggregate principal
amount of Indebtedness secured by any such extended, renewed or replacement Lien
shall not be increased by such extension, renewal or replacement, (iii) the
Indebtedness secured by such Lien shall be incurred in compliance with the
applicable terms hereof, including Section 8.2.3, and (iv) both immediately
before and after giving effect thereto, no Default shall exist;
 
(b)           Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
-50-

--------------------------------------------------------------------------------


 
(c)           Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;
 
(e)           Judgment Liens of an amount not exceeding at any time either 7.25%
of Consolidated Tangible Net Worth at the end of the most recently ended Fiscal
Period or $100,000,000, whichever is less, in the aggregate, or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies and for which, within 30 days of such judgment, the
insurance carrier has acknowledged coverage in writing;
 
(f)            Liens on property purchased or constructed after the date hereof
securing Indebtedness used to purchase or construct such property; provided that
(i) no such Lien shall be created in or attach to any other asset at the time
owned by the Borrower or any of its Subsidiaries if the aggregate principal
amount of the Indebtedness secured by such property would exceed the fair market
value of such property and assets, taken as a whole, (ii) the aggregate
outstanding principal amount of Indebtedness secured by all such Liens shall not
at any time exceed 100% of the fair market value of such property at the time of
the purchase or construction thereof, and (iii) each such Lien shall have been
incurred within 270 days of the purchase or completion of construction of such
property;
 
(g)           Liens resulting from utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material may affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or any of its Subsidiaries;
 
(h)           Liens incurred in the normal course of business in connection with
bankers’ acceptance financing or used in the ordinary course of trade practices,
statutory lessor and vendor privilege liens and liens in connection with ad
valorem taxes not yet due, good faith bids, tenders and deposits;
 
(i)            Liens in favor of any bank on property or assets held in the
ordinary course of business in accounts maintained with such bank in connection
with treasury, depositary and cash management services or automated clearing
house transfers of funds;
 
(j)            Liens on all goods held for sale on consignment;
 
(k)           Liens granted by any Subsidiary of the Borrower in favor of the
Borrower or in favor of another Subsidiary of the Borrower that is the parent of
such Subsidiary
 
-51-

--------------------------------------------------------------------------------


 
granting the Lien, other than Liens granted by a Guarantor to a Subsidiary of
the Borrower that is not a Guarantor; provided that no Person that is not a
Subsidiary of the Borrower shall be secured by or benefit from any such Lien;
 
(l)            Liens of the nature referred to in clause (b) of the definition
of the term “Lien” and granted to a purchaser or any assignee of such purchaser
which has financed the relevant purchase of Trade Accounts Receivable of the
Borrower or any of its Subsidiaries and Liens on any related property that would
ordinarily be subject to a Lien in connection therewith such as proceeds and
records;
 
(m)          Liens on Trade Accounts Receivable or interests therein of the
Borrower or any of its Subsidiaries with respect to any accounts receivable
securitization program (including any accounts receivable securitization program
structured as such that remains on the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries) and on any related property that
would ordinarily be subject to a Lien in connection therewith such as proceeds
and records; and
 
(n)           Additional Permitted Liens.
 
SECTION 8.2.3  Financial Condition.  The Borrower will not permit any of the
following:
 
(a)           the ratio of (i) Consolidated EBITDA for any period of four
consecutive Fiscal Periods to (ii) Consolidated Interest Charges for such period
to be less than 2.75 to 1.0;
 
(b)           the Leverage Ratio to exceed 4.00 to 1.0;
 
provided that, for purposes of calculating the preceding ratios the contribution
of any Subsidiary of the Borrower acquired (to the extent the acquisition is
treated for accounting purposes as a purchase) during those four Fiscal Periods
to Consolidated EBITDA shall be calculated on a pro forma basis as if it had
been a Subsidiary of the Borrower during all of those four Fiscal Periods.
 
SECTION 8.2.4  Dividends.
 
(a)           Except as permitted by Section 8.2.4(b), the Borrower will not
declare or pay any dividends (in cash, property, or obligations) or any other
payments or distributions on account of, or set apart money for a sinking or
analogous fund for, or purchase, redeem, retire or otherwise acquire for value,
any shares of its capital stock now or hereafter outstanding or any warrants,
options or other rights to acquire the same; return any capital to its
stockholders as such; or make any distribution of assets to its stockholders as
such (each a “Restricted Payment”).
 
(b)           The Borrower shall be permitted to (i) redeem, purchase or acquire
any of its Indebtedness that is convertible into its capital stock and (ii) make
other Restricted Payments; provided that (x) no Restricted Payment shall be
permitted to be made under this Section 8.2.4 if any Default shall have occurred
and be continuing or would occur
 
-52-

--------------------------------------------------------------------------------


 
after giving effect thereto on the date such Restricted Payment is made and (y)
solely in the case of any Restricted Payments pursuant to clause (ii) above, if
the Leverage Ratio for either of the two Fiscal Periods immediately last ended
before the date that such Restricted Payment is made equals or exceeds 3.00 to
1.00 (the first such Fiscal Period in which the Leverage Ratio equaled or
exceeded 3.00 to 1.00 being the “Non-Compliance Period”), no Restricted Payment
may be made in any period of four consecutive Fiscal Periods commencing on or
following the Non-Compliance Period if, together with all other Restricted
Payments made or declared during such period of four consecutive Fiscal Periods,
such Restricted Payment would exceed $200,000,000 until the Leverage Ratio has
been less than 3.00 to 1.00 for two consecutive Fiscal Periods and provided
further that in the case of any Restricted Payment constituting a dividend, the
applicable date of determination under clauses (x) and (y) above shall be the
date such dividend is declared rather than the date it is paid, it being
understood that any dividend declared in compliance with this Section 8.2.4(b)
may be paid without contravention of this Section 8.2.4 even if, as of the date
of its payment, it would not be permitted under clause (x) or (y) above (and,
for purposes of calculations pursuant to clause (y), such dividend shall be
included solely in the Fiscal Period in which it was declared).
 
SECTION 8.2.5  Mergers, Consolidations, Substantial Asset Sales, and
Dissolutions.  The Borrower may not merge or consolidate with another Person, or
sell, lease, transfer, or otherwise dispose of assets constituting all or
substantially all of the assets of the Borrower and its Consolidated
Subsidiaries (taken as a whole) to another Person, or liquidate or dissolve,
except that so long as no Event of Default exists or would exist after giving
effect thereto, the Borrower may merge or consolidate with another Person if:
 
(a)           either the Borrower is the surviving entity or the surviving
Person (i) is organized and in good standing under the laws of a State of the
United States and (ii) expressly assumes the Borrower’s Obligations in a written
agreement satisfactory in form and substance to the Required Lenders; and
 
(b)           unless the Borrower is the surviving entity in a merger or
consolidation that does not constitute a Material Asset Acquisition, the
Borrower delivers to the Administrative Agent, before the merger or
consolidation becomes effective, a certificate of the Borrower’s chief executive
officer, chief financial officer, or Treasurer stating and demonstrating in
reasonable detail that (assuming such proposed transaction had been consummated
on the first day of the most recently ended period of four Fiscal Periods for
which financial statements have been or are required to have been delivered
pursuant to Section 8.1.1) the Borrower (or the other surviving Person) would
have been, on a pro forma basis, in compliance with each of the covenants set
forth in Section 8.2.3 as of the last day of such period.
 
SECTION 8.2.6  Transactions with Affiliates.  Except in the ordinary course of
business, the Borrower will not (and will not permit any of its Subsidiaries
to), directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition of stock or Indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, any Indebtedness, or otherwise) in, lease, sell,
transfer, or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect,
 
-53-

--------------------------------------------------------------------------------


 
any transaction with, any Affiliate (any such payment, investment, lease, sale,
transfer, other disposition or transaction, an “Affiliate Transaction”) except
on an arms-length basis on terms at least as favorable to the Borrower (or such
Subsidiary) as terms that could have been obtained from a third party who was
not an Affiliate; provided that:
 
(a)           the foregoing provisions of this Section 8.2.6 do not prohibit (i)
agreements with or for the benefit of employees of the Borrower or any
Subsidiaries regarding bridge home loans and other loans necessitated by the
relocation of the Borrower’s or such Subsidiary’s business or employees, or
regarding short-term hardship advances, (ii) loans to officers or employees of
the Borrower or any of its Subsidiaries in connection with the exercise of
rights under the Borrower’s stock option or stock purchase plan, (iii) any such
Person from declaring or paying any lawful dividend or other payment ratably in
respect of all of its capital stock of the relevant class so long as, in the
case of the Borrower, after giving effect thereto, no Default shall have
occurred and be continuing, (iv) any Affiliate Transaction between the Borrower
and any of its Subsidiaries or between any Subsidiaries of the Borrower, or (v)
any Affiliate Transaction (other than any Affiliate Transaction described in
clauses (i) through (iv) above) in which the amount involved does not exceed
$50,000; and
 
(b)           the Borrower shall not, nor shall it permit any of its
Subsidiaries to, participate in effect any Affiliate Transactions otherwise
permitted pursuant to this Section 8.2.6 which either individually or in the
aggregate may involve obligations that are reasonably likely to have a Material
Adverse Effect.  The approval by the independent directors of the Board of
Directors of the Borrower (or the relevant Subsidiary thereof) of any Affiliate
Transaction to which the Borrower (or the relevant Subsidiary thereof) is a
party shall create a rebuttable presumption that such Affiliate Transaction is
on an arms-length basis on terms at least as favorable to the Borrower (or the
relevant Subsidiary thereof) as terms that could have been obtained from a third
party who was not an Affiliate.
 
SECTION 8.2.7  Limitations on Acquisitions.
 
(a)           The Borrower may not make, nor shall it permit Coordination Center
or Treasury to make, any Material Asset Acquisition unless no Event of Default
exists or would exist after giving effect to the proposed Material Asset
Acquisition.
 
(b)           Without first providing the notice to the Administrative Agent and
the Lenders required by this Section 8.2.7(b), the Borrower shall not (and shall
not permit its Subsidiaries to) acquire any outstanding stock of any U.S. or
non-U.S. corporation, limited company or similar entity of which the shares
constitute Margin Stock if after giving effect to such acquisition, the Borrower
and its Affiliates shall hold, in the aggregate, more than 5% of the total
outstanding stock of the issuer of such Margin Stock, which notice shall include
the name and jurisdiction of organization of such relevant issuer, the market on
which such stock is traded, the total percentage of such relevant issuer’s stock
currently held, and the purpose for which the acquisition is being made.
 
-54-

--------------------------------------------------------------------------------


 
(c)           Notwithstanding any contrary provision in this Section 8.2.7, the
Borrower shall not (and shall not permit its Subsidiaries to) (i) directly or
indirectly use the proceeds of any Loans to make any Acquisition unless, if the
board of directors of the Person to be acquired has notified the Borrower or any
of its Subsidiaries that it opposes the offer by the proposed purchaser to
acquire that Person, then that opposition has been withdrawn, or (ii) make any
Acquisition unless, if the proposed Acquisition is structured as a merger or
consolidation, it will be consummated in compliance with Section 8.2.5.
 
(d)           Execution and delivery of each Continuation Notice shall
constitute the Borrower’s representation and warranty that the Borrower is not
then in violation of Section 8.2.7(c)(i).
 
SECTION 8.2.8  Limitation on Businesses.  The Borrower and its Subsidiaries,
considered as a whole, will not engage principally in businesses other than
those conducted by the Borrower and its Subsidiaries on the date hereof, as
described in the preamble of this Agreement.
 
ARTICLE IX

 
EVENTS OF DEFAULT
 
SECTION 9.1  Listing of Events of Default.  Any of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.
 
SECTION 9.1.1  Non-Payment of Obligations.  A default shall occur in the payment
or prepayment when due (a) by the Borrower of any principal of any Loan, (b) by
the Borrower of any interest on any Loan or (c) by any Guarantor of any
Guaranteed Obligation (as defined in such Guarantor’s Guaranty), and, in the
case of clauses (b) or (c), such default shall continue unremedied for a period
of five Business Days.
 
SECTION 9.1.2  Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made hereunder or in any other Loan Document
executed by it or in any other writing or certificate furnished by or on behalf
of any Obligor to the Administrative Agent or any Lender for the purposes of or
in connection with this Agreement or any such other Loan Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect when
made in any material respect.
 
SECTION 9.1.3  Non-Performance of Certain Covenants and Obligations.  Any
Obligor shall default in the due performance and observation of any of its
obligations under Section 8.2.2 (excluding the involuntary incurrence of Liens
involving individually or collectively amounts in controversy or encumbered
assets or both having a value of less than $100,000,000 at any time, which
involuntary incurrences are subject to Section 9.1.4), Section 8.2.3,
Section 8.2.4, or Section 8.2.5 .
 
SECTION 9.1.4  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the payment when due of any fee or any other Obligation not
subject to Section 9.1.1, or the due performance and observance of any other
covenant, agreement or obligation contained herein or in any other Loan
Document, and such default shall continue
 
-55-

--------------------------------------------------------------------------------


 
unremedied for a period of 30 days after the Borrower obtains actual knowledge
thereof or notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender.
 
SECTION 9.1.5  Default on Indebtedness.  A default shall occur in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Indebtedness of any Obligor or any of its Subsidiaries (other
than Indebtedness described in Section 9.1.1 or Indebtedness which is
non-recourse to any Obligor, or any Subsidiary of any Obligor) having an
outstanding aggregate principal amount, for the Borrower and its Subsidiaries as
a group, in excess of the lesser of (a) (i) 5% of Consolidated Tangible Net
Worth for the then most recently ended Fiscal Period, individually, or (ii) 10%
of Consolidated Tangible Net Worth for the then most recently ended Fiscal
Period, when taken together with (A) all other Indebtedness under which a
default (payment or otherwise) has occurred and is then continuing and (B) the
Securitization Financing Amount of all Securitization Defaults described in
Section 9.1.10 that have occurred and are then continuing and (b) $100,000,000
(or the equivalent thereof in any other currency), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to cause, or (without the
giving of further notice or lapse of additional time) to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders to cause,
the maturity of any such Indebtedness to be accelerated or such Indebtedness to
be prepaid, redeemed, purchased, defeased or otherwise to become due and payable
prior to its expressed maturity.
 
SECTION 9.1.6  Judgments.  Any judgment or order for the payment of money in
excess of (individually or in the aggregate), for the Borrower and its
Subsidiaries as a group, an amount equal at any time to either 7.25% of
Consolidated Tangible Net Worth at the end of the most recently ended Fiscal
Period or $100,000,000, whichever is less (or, in either case, the equivalent
thereof in any other currency), shall be rendered against any Obligor or any of
their respective Subsidiaries and either:
 
(a)           enforcement proceedings shall have been commenced and be
continuing by any creditor upon such judgment or order for any period of 30
consecutive days; or
 
(b)           there shall be any period during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
 
SECTION 9.1.7  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
(a)           the institution of any steps by any Obligor, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, any such Obligor or any such member could be required to
make a contribution in excess of $100,000,000 (or the equivalent thereof in any
other currency), to such Pension Plan, or could reasonably expect to incur a
liability or obligation in excess of $100,000,000 (or the equivalent thereof in
any other currency), to such Pension Plan; or
 
(b)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.
 
-56-

--------------------------------------------------------------------------------


 
SECTION 9.1.8  Bankruptcy, Insolvency, etc.  Any Obligor or any Material
Subsidiary shall:
 
(a)           become insolvent or generally fail to pay, or admit in writing its
inability to pay, debts as they become due;
 
(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, administrative receiver, sequestrator, liquidator or other
custodian for it, its property, or make a general assignment for the benefit of
creditors;
 
(c)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, administrative receiver,
receiver, sequestrator, liquidator or other custodian for it or for a
substantial part of its property, and such trustee, receiver, sequestrator,
liquidator or other custodian shall not be discharged within 60 days; provided
that each Obligor and each Material Subsidiary hereby expressly authorizes each
Lender Party to appear in any court conducting any relevant proceedings during
such 60-day period to preserve, protect and defend its rights under this
Agreement and the other Loan Documents;
 
(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Obligor or any Material Subsidiary thereof, as the
case may be, and, if any such case or proceeding is not commenced by such
Person, such case or proceeding shall be consented to or acquiesced in by such
Obligor or Material Subsidiary, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days unstayed or undismissed;
provided that each Obligor and each Material Subsidiary hereby expressly
authorizes each Lender Party to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend its rights
under this Agreement and the other Loan Documents; or
 
(e)           take any action authorizing, or in furtherance of, any of the
foregoing.
 
SECTION 9.1.9  Guaranty.  Any Guaranty or any provisions thereof shall be found
or held invalid or unenforceable by a court of competent jurisdiction or shall
have ceased to be effective because of the merger, dissolution or liquidation of
a Guarantor (other than as may result from a transaction permitted pursuant to
Section 8.2.5 or by reason of a merger of a Guarantor under one Guaranty into
the Guarantor under another Guaranty) or any Guarantor shall have repudiated its
obligations under a Guaranty.
 
SECTION 9.1.10  Default Under Securitization Programs.  Any early liquidation,
termination or similar event shall have occurred and be continuing under any
outstanding Trade Accounts Receivable securitization program of the Borrower or
any of its Consolidated Subsidiaries on account of the failure by the Borrower
or any of its Subsidiaries to comply with any applicable provision in the
agreements governing said program or to satisfy any condition required to be met
by it thereunder (each a “Securitization Default”), the Securitization Financing
Amount of which is in excess of the lesser of (a) (i) 5% of Consolidated
Tangible Net Worth for the then most recently ended Fiscal Period, individually,
or (ii) 10% of Consolidated Tangible Net
 
-57-

--------------------------------------------------------------------------------


 
Worth for the then most recently ended Fiscal Period, when taken together with
(A) the Securitization Financing Amount of all other Securitization Defaults
that have occurred and are then continuing and (B) all Indebtedness under which
a default described in Section 9.1.5 has occurred and is then continuing and (b)
$100,000,000 (or the equivalent thereof in any other currency).
 
SECTION 9.2  Action if Bankruptcy.  If any Event of Default described in
Section 9.1.8 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand.
 
SECTION 9.3  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in Section 9.1.8) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to the
Borrower declare all or any portion of the outstanding principal amount of the
Loans and all other Obligations to be due and payable and/or the Commitments to
be terminated, whereupon the full unpaid amount of the Loans and all other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with this Section and at
the instruction of the Required Lenders for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit any Lender from
exercising setoff rights in accordance with the terms of this Agreement.
 
ARTICLE X

 
AGENTS
 
SECTION 10.1  Authorization and Actions.  Each Lender hereby appoints Scotia
Capital as the Administrative Agent and BNP Paribas and ABN Amro Bank N.V. as
the Co-Syndication Agents under, and for the purposes set forth in, this
Agreement and each other Loan Document.  Each Lender authorizes each Agent to
act on behalf of such Lender under this Agreement and each other Loan Document
and in the absence of other written instructions from the Required Lenders
received from time to time by the Agents (with respect to which each Agent
agrees that it will comply, except as otherwise provided in this Section 10.1 or
as otherwise advised by counsel), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent pro rata according to such
Lender’s Percentage, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which at any time may be imposed on, incurred by, or asserted against, each
Agent in any way relating to or arising out of this
 
-58-

--------------------------------------------------------------------------------


 
Agreement or any other Loan Document, including reasonable attorneys’ fees, and
as to which either Agent is not reimbursed by the Borrower or the other
Obligors; provided that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from such Agent’s gross negligence or willful
misconduct.  No Agent shall be required to take any action hereunder or under
any other Loan Document, or to prosecute or defend any suit in respect of this
Agreement or any other Loan Document, unless it is indemnified hereunder to its
satisfaction.  If any indemnity in favor of either Agent shall be or become, in
such Agent’s determination, inadequate, the Administrative Agent may call
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.
 
SECTION 10.2  Funding Reliance, etc.  Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
Applicable Time, on the Business Day prior to the making of a Loan that such
Lender will not make available an amount which would constitute its Percentage
of such requested Loan on the date specified therefor, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree, to pay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount available to the Borrower to the date
such amount is repaid to the Administrative Agent at an annual interest rate
equal to the Administrative Agent’s Cost of Funds for the first day that the
Administrative Agent made such amounts available and thereafter at a rate of
interest equal to the interest rate applicable at the time to the requested
Loan.
 
SECTION 10.3  Exculpation.  Neither Agent nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor be responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by any Obligor of its obligations hereunder or under any other
Loan Document.  Any such inquiry which may be made by either Agent shall not
obligate it to make any further inquiry to take any action.  Each Agent shall be
entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which each such Agent
believes to be genuine and to have been presented by a proper Person.
 
SECTION 10.4  Successor.  Any Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all the Lenders.  If any Agent shall
at any time resign, the Required Lenders, after consultations with the Borrower,
may appoint another Lender as a successor Administrative Agent or Co-Syndication
Agent, as the case may be, whereupon such Lender shall become the Administrative
Agent or a Co-Syndication Agent hereunder, as the case may be.  If no successor
Administrative Agent or Co-Syndication Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s or Co-Syndication Agent’s giving notice of
resignation,
 
-59-

--------------------------------------------------------------------------------


 
then the retiring Administrative Agent or Co-Syndication Agent may, on behalf of
the Lenders, after consultations with the Borrower, appoint a successor
Administrative Agent or Co-Syndication Agent, as the case may be, which shall be
one of the Lenders or a commercial banking institution that is organized under
the laws of the United States or any State thereof (or a branch or agency of
either) and that has a combined capital and surplus of at least
$500,000,000.  Upon acceptance of any appointment as Administrative Agent or
Co-Syndication Agent hereunder, as the case may be, by a successor
Administrative Agent or Co-Syndication Agent, as the case may be, such successor
Administrative Agent or Co-Syndication Agent shall be entitled to receive from
the retiring Administrative Agent or Co-Syndication Agent such documents of
transfer and assignment as such successor Administrative Agent or Co-Syndication
Agent, as the case may be, may reasonably request, and shall thereupon succeed
to and become vested with all rights, powers, privileges and duties of the
retiring Administrative Agent or Co-Syndication Agent, as the case may be, and
the retiring Administrative Agent or Co-Syndication Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Administrative Agent’s or Co-Syndication Agent’s resignation hereunder as the
Administrative Agent or Co-Syndication Agent, as the case may be, the provisions
of:
 
(a)           this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent or
Co-Syndication Agent under this Agreement; and
 
(b)           Sections 11.3 and 11.4 shall continue to inure to its benefit.
 
SECTION 10.5  Loans by an Agent.  Each Agent shall have the same rights and
powers with respect to the Loans made by it or any of its Affiliates in its
capacity as a Lender and may exercise the same as if it were not an Agent
hereunder.  Each Agent and its respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Obligor or
Subsidiary of any thereof as if it were not an Agent hereunder.
 
SECTION 10.6  Credit Decisions.  Each Lender acknowledges that it has,
independently of the Agents and each other Lender, and based on such Lender’s
review of the financial information of each Obligor, this Agreement, the other
Loan Documents (the terms and provisions which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to make available its
Commitment.  Each Lender also acknowledges that it will, independently of the
Agents and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
 
SECTION 10.7  Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by any Obligor pursuant to the terms of this Agreement or
any other Loan Document (unless concurrently delivered to the Lenders by such
Obligor).  The Administrative Agent will distribute to each Lender each document
or instrument received for its account, and copies of all other communications
received by the Administrative Agent from any Obligor, for distribution  
 
-60-

--------------------------------------------------------------------------------


 
to the Lenders by the Administrative Agent in accordance with the terms of this
Agreement or any other Loan Document.
 
SECTION 10.8  Joint Lead Arrangers and other Agents.  Anything herein to the
contrary notwithstanding, the Joint Lead Arrangers, the Joint Book Runners, the
Co-Syndication Agents and the Co-Documentation Agents listed on the cover page
hereof shall not have any duties or responsibilities under this Agreement,
except in their capacity, if any, as Administrative Agent or Lender.
 
ARTICLE XI

 
MISCELLANEOUS PROVISIONS
 
SECTION 11.1  Waivers, Amendments, etc.  The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:
 
(a)           modify any requirement hereunder that any particular action be
taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;
 
(b)           modify this Section 11.1, change the definitions of “Percentage,”
or “Required Lenders,” increase the Total Commitment Amount or the Credit
Commitment Amount or Percentage of any Lender, extend the Maturity Date, or,
subject to Section 8.2.5, release any Guarantor from any of its payment
obligations under the Guaranty entered into by it, shall be made without the
consent of each Lender;
 
(c)           extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan or the amount of
any fee payable under Section 4.3.2 shall be made without the consent of each
Lender; or
 
(d)           affect adversely the interests, rights or obligations of the
Administrative Agent shall be made without the consent of the Administrative
Agent.
 
No failure or delay on the part of any Lender Party in exercising any power or
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  No notice to or demand on any Obligor in any case shall entitle
it to any notice or demand in similar or other circumstances.  No waiver or
approval by any Lender Party under this Agreement or any other Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions.  No waiver approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
SECTION 11.2  Notices.  Unless otherwise specified to the contrary, all notices
and other communications provided to any party hereto under this Agreement or
any other Loan Document shall be in writing or by facsimile and addressed,
delivered or transmitted to such
 
-61-

--------------------------------------------------------------------------------


 
party at its address or facsimile number set forth below its signature hereto or
at such other address or facsimile number as may be designated by such party in
a notice to the other parties.  All notices, if mailed and properly addressed
with postage prepaid or if properly addressed and sent by paid courier service,
shall be deemed given when received; all notices if transmitted by facsimile
shall be deemed given when transmitted and the appropriate receipt for
transmission received by the sender thereof.
 
SECTION 11.3  Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses (inclusive of value added tax or any other
similar tax imposed thereon) of the Agents (including the reasonable fees and
out-of-pocket expenses of the single counsel to the Agents and of local counsel,
if any, who may be retained by such counsel to the Agents) in connection with
the negotiation, preparation, execution, and delivery of this Agreement and of
each other Loan Document (including schedules, exhibits, and forms of any
document or instrument relevant to this Agreement or any other Loan Document),
and any amendments, waivers, consents, supplements, or other modifications to
this Agreement or any other Loan Document as from time to time may hereafter be
required, whether or not the transactions contemplated hereby are consummated.
 
The Borrower further agrees to pay, and to save the Lender Parties harmless from
all liability for, stamp or other taxes which may be payable in connection with
the execution, delivery or enforcement of this Agreement or any other Loan
Document, and in connection with the making of any Loans hereunder.  The
Borrower also agrees to reimburse each Lender Party upon demand for all
out-of-pocket expenses (inclusive of value added tax or other similar tax
imposed thereon and including attorneys’ fees and legal expenses (including
actual cost to such Lender Party of its in-house counsel) on a full indemnity
basis) incurred by each such Lender Party in connection with (x) the negotiation
of any restructuring or “work-out,” whether or not consummated, of any
Obligations and (y) the enforcement of any obligations, provided that the
Borrower shall reimburse each Lender Party for the fees and legal expenses of
only one counsel for such Lender Party.
 
SECTION 11.4  Indemnification.  In consideration of the execution and delivery
of this Agreement and each other Loan Document by each Lender Party and the
extension of the Commitments, the Obligors hereby jointly and severally
indemnify, exonerate and hold each Lender Party and each of their respective
officers, directors, employees and agents (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, claims, causes
of action, suits, losses, costs, liabilities and damages, and expenses incurred
in connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements, which shall include the actual
cost to such Indemnified Party of its in-house counsel but shall not include the
fees and expenses of more than one counsel to such Indemnified Party
(collectively, the “Indemnified Liabilities”), incurred by Indemnified Parties
or any of them as a result of, or arising out of, or relating to:
 
(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan;
 
-62-

--------------------------------------------------------------------------------


 
(b)           the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (excluding, however, any action
successfully brought by or on behalf of the Borrower with respect to any
determination by any Lender not to fund any Loans or not to comply with
Section 11.15 or any action by the Required Lenders to terminate or reduce the
Commitments or accelerate the Loans in violation of the terms of this
Agreement);
 
(c)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor, or any of their respective
Subsidiaries of all or any portion of the stock or assets of any Person, whether
or not any Indemnified Party is party thereto;
 
(d)           any investigation, litigation, or proceeding related to any
environmental cleanup, audit, compliance, or other matter relating to the
protection of the environment or the Release by any Obligor (or any of their
respective Subsidiaries) of any Hazardous Material; or
 
(e)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging, or releases from, any real property
owned or operated by any Obligor (or any of their respective Subsidiaries) of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses, or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, such Person;
 
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Obligors hereby jointly and severally agree to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
SECTION 11.5  Survival.  The obligations of the Borrower and each other Obligor
under Sections 5.3, 5.4, 5.5, 5.7, 11.3, and 11.4, and the obligations of the
Lenders under Sections 10.1 and 11.15, shall in each case survive any
termination of this Agreement, the payment in full of Obligations, and the
termination of the Commitments.  The representations and warranties made by the
Borrower and each other Obligor in this Agreement and in each other Loan
Document shall survive the execution and delivery of this Agreement and each
such other Loan Document.
 
SECTION 11.6  Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such Jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdictions.
 
SECTION 11.7  Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or
 
-63-

--------------------------------------------------------------------------------


 
interpretation of this Agreement or such other Loan Document or any provisions
hereof or thereof.
 
SECTION 11.8  Execution in Counterparts, Effectiveness; Entire Agreement.  This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same Agreement.  This Agreement shall become effective
on the date when the Administrative Agent has (a) received (i) counterparts
hereof executed on behalf of the Borrower, the Agents, and each Lender or (ii)
facsimile, telegraphic, or other written confirmation (in form and substance
satisfactory to the Administrative Agent, who may rely upon the advice of its
special counsel in making that determination) of such execution and (b) so
notified the Borrower and the Lenders; provided that no Lender shall have any
obligation to make its initial Loan pursuant to Section 2.1 until the date (the
“Effective Date”) that the applicable conditions set forth in Sections 6.1 and
6.2 have been satisfied as provided herein.  The Effective Date must occur on or
before 5:00 p.m., Applicable Time, on July 31, 2008.  This Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
 
SECTION 11.9  Jurisdiction.
 
SECTION 11.9.1  Submission; Service of Process; Immunity; etc.  TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF EITHER AGENT, THE LENDERS OR THE BORROWER MAY BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.  THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, THE BORROWER
HEREBY
 
-64-

--------------------------------------------------------------------------------


 
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
SECTION 11.9.2  Non-exclusivity.  Nothing in this Section 11.9 limits the right
of a Lender Party to bring proceedings against an Obligor in connection with any
Loan Document in any other court of competent jurisdiction, or concurrently in
more than one jurisdiction.
 
SECTION 11.9.3  Governing Law.  EACH LOAN DOCUMENT (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY AND ITS PROVISIONS CONSTRUED UNDER THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
SECTION 11.10  Successors and Assigns.  This Agreement and each other Loan
Document shall be binding upon and shall inure to the benefit of the parties
hereto and thereto and their respective successors and assigns; provided that:
 
(a)           no Obligor may assign or transfer its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
all the Lender Parties;
 
(b)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11; and
 
(c)           the rights of the Administrative Agent with respect to resignation
or removal are subject to Section 10.4.
 
SECTION 11.11  Assignments and Transfers of Interests.  No Lender may assign or
sell participation interests in its Commitment or any of its Loans or any
portion thereof to any Persons except in accordance with this Section 11.11.
 
SECTION 11.11.1  Assignments.  Any attempted assignment or transfer by a Lender
of its Loans and Commitment not made in accordance with this Section 11.11.1
shall be null and void.
 
(a)           Any Lender may at any time assign or transfer to (i) one or more
Eligible Assignees, to any of its Affiliates or to any other Lender, in each
case (so long as no Event of Default exists at the time) with the consent of the
Administrative Agent and the Borrower (such consent not to be unreasonably
withheld or delayed; provided that, it shall not be unreasonable for the
Borrower to withhold consent if such assignment will result in the Borrower
becoming liable to make greater or additional payments (whether under Section
5.7 or otherwise); provided that, such consent by the Borrower need not be
attained to effect an assignment to (A) from any Lender to its own affiliate, or
(B) if any Event of Default has occurred and is continuing, to any bank or
financial institution or trust, fund or other entity which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets, or (ii) any Federal Reserve Bank (each
Person described in any of the foregoing clauses as being the
 
-65-

--------------------------------------------------------------------------------


 
Person to whom such assignment or transfer is available to be made, being
hereinafter referred to as a “Transferee Lender”) all or any part of such
Lender’s total Loans and Commitment (which assignment or transfer shall be of a
constant, and not a varying, percentage of all the assigning Lender’s Loans and
Commitment) in a minimum aggregate amount equal to the lesser of (i) the entire
amount of such Lender’s total Loans and Commitment or (ii) $5,000,000.
 
(b)           Notwithstanding clause (a) above, each Obligor and Agent shall be
entitled to continue to deal solely directly with such Lender in connection with
the interests so assigned or transferred to a Transferee Lender unless and until
(i) notice of such assignment or transfer, together with payment instructions,
addresses, and related information with respect to such Transferee Lender, shall
have been given to the Borrower and each Agent by such Lender and such
Transferee Lender, (ii) such Transferee Lender shall have executed and delivered
to the Borrower and each Agent, a Lender Assignment Agreement, and (iii) the
Lender or the Transferee Lender shall have paid a $3,500 processing fee to the
Administrative Agent; provided, however, that such processing fee shall not be
payable in connection with assignments (i) from one Lender to another Lender or
(ii) from a Lender to one of its Affiliates.
 
(c)           From and after the effective date of such Lender Assignment
Agreement (i) the Transferee Lender thereunder shall be deemed automatically to
have become a party to this Agreement and (to the extent rights and obligations
under this Agreement have been assigned and transferred to such Transferee
Lender in connection with such Lender Assignment Agreement) shall have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents, and (ii) the assignor Lender (to the extent that rights and
obligations under this Agreement have been assigned and transferred by it in
connection with such Lender Assignment Agreement) shall be released from its
obligations under this Agreement and the other Loan Documents.
 
(d)           Accrued interest and accrued fees shall be paid in respect of
assigned and retained Loans and Commitments at the same time or times provided
in this Agreement, notwithstanding any such assignments or transfers.
 
SECTION 11.11.2  Participations.  Any Lender may at any time sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
its Loans and Commitments hereunder; provided that:
 
(a)           no participation contemplated in this Section 11.11.2 shall
relieve such Lender from its Commitments or its other obligations hereunder or
under any other Loan Document;
 
(b)           such Lender shall remain solely responsible for the performance of
its Commitments and such other obligations;
 
-66-

--------------------------------------------------------------------------------


 
(c)           the Borrower and each other Obligor and the Agents shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each other Loan Document;
 
(d)           no Participant, unless such Participant is an Affiliate of such
Lender or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (a), (b) or clause (c) of Section 11.1; and
 
(e)           no Borrower shall be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.
 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 5.3, 5.4, 5.5, 5.7, 5.9, 5.10, 11.3, and 11.4, shall be considered a
Lender.
 
SECTION 11.12  Other Transactions.  Nothing contained herein shall preclude any
Lender Party from engaging in any transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with any Obligor or any of its
Affiliates in which such Obligor or such Affiliate is not restricted hereby from
engaging with any other Person.
 
SECTION 11.13  Further Assurances.  Each Obligor agrees to do such further acts
and things and to execute and deliver to each Lender Party such additional
assignments, agreements, powers, and instruments, as such Lender Party may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or any other Loan Document or to better assure and confirm unto such
Lender Party its rights, powers and remedies hereunder and thereunder.
 
SECTION 11.14  Waiver of Jury Trial.  THE AGENTS, THE LENDERS, THE BORROWER, AND
EACH OTHER OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE LENDER PARTIES, THE AGENTS OR THE BORROWER OR ANY OTHER OBLIGOR.  THE
BORROWER AND EACH OTHER OBLIGOR AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT TO WHICH IS A PARTY.
 
SECTION 11.15  Confidentiality.  Each of the Lender Parties hereby severally
agrees with the Borrower that it will keep confidential all information
delivered to such Lender Party or on behalf of the Borrower or any of their
respective Subsidiaries which information is known by such Lender Party to be
proprietary in nature, concerns the terms and conditions of this
 
-67-

--------------------------------------------------------------------------------


 
Agreement or any other Loan Document, or is clearly marked or labeled or
otherwise adequately identified when received by such Lender Party as being
confidential information (all such information, collectively for purposes of
this section, “confidential information”); provided that each Lender Party shall
be permitted to deliver or disclose “confidential information”: (a) to
directors, officers, employees and affiliates; (b) to authorized agents,
attorneys, auditors and other professional advisors retained by such Lender
Party that have been apprised of such Lender Party’s obligation under this
Section 11.15 and have agreed to hold confidential the foregoing information
substantially in accordance with the terms of this Section 11.15; (c) subject to
such Person's written confidentiality agreement in favor of the Borrower with
provisions substantially the same as in this Section 11.15, to (i) any
Transferee Lender or Participant or prospective Transferee Lender or Participant
with respect to such Lender Party's rights or obligations under this Agreement
or (ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative or securitization transaction relating to the Borrower and its
obligations under this Agreement; (d) to any federal or state regulatory
authority having jurisdiction over such Lender Party; or (e) to any other Person
to which such delivery or disclosure may be necessary or appropriate (i) to
effect compliance with any law, rule, regulation or order applicable to such
Lender Party, (ii) in response to any subpoena or other legal process (provided
that the Borrower shall be given notice of any such subpoena or other legal
process as soon as possible in any event prior to production (unless provision
of any such notice would result in a violation of any such subpoena or other
legal process), and the Lender Party receiving such subpoena or other legal
process shall cooperate with the Borrower, at the Borrower’s expense, seeking a
protective order to prevent or limit such disclosure), or (iii) in connection
with any litigation to which such Lender Party is a party.
 


For purposes hereof, the term “confidential information” does not include any
information that: (A) was publicly known or otherwise known by any Lender Party
on a non-confidential basis from a source other than the Borrower prior to the
time such information is delivered or disclosed to such Lender Party by the
Borrower; (B) subsequently becomes publicly known through no act or omission by
any Lender Party or any Person acting on behalf of any Lender Party; (C)
otherwise becomes known to a Lender Party other than through disclosure by the
Borrower (or any Subsidiary thereof) or through someone subject, to such Lender
Party’s knowledge, to a duty of confidentiality to the Borrower; or (D)
constitutes financial statements that are otherwise publicly available.
 
SECTION 11.16  Release of Subsidiary Guarantors.
 
(a)           If the Agents receive a certificate from the chief executive
officer, the chief financial officer, or Treasurer of the Borrower certifying as
of the date of that certificate that, after the consummation of the transaction
or series of transactions described in such certificate (which certification
shall also state that such transactions, individually and in the aggregate, will
be in compliance with the terms and conditions of this Agreement, including, to
the extent applicable, the covenants contained in Sections 8.2.5 and 8.2.6, and
that no Default existed, exists, or will exist, as the case may be, immediately
before, as a result of, or after giving effect to such transaction or
transactions and the release or termination, as the case may be, described
below), the
 
-68-

--------------------------------------------------------------------------------


 
Guarantor, identified in such certificate will no longer be a Subsidiary of the
Borrower, then such Guarantor’s Guaranty shall automatically terminate.
 
(b)           No such termination or cessation shall release, reduce, or
otherwise adversely affect the obligations of any other Obligor under this
Agreement, any other Guaranty, or any other Loan Document, all of which
obligations continue to remain in full force and effect.
 
(c)           Each Lender Party shall, at the Borrower’s expense, execute such
documents as the Borrower may reasonably request to evidence such termination or
cessation, as the case may be.
 
SECTION 11.17  Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
 
SECTION 11.18  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
 
REMAINDER OF PAGE INTENTIONALLY BLANK.  THIS PAGE IS
FOLLOWED BY A SIGNATURE PAGE FOR THE BORROWER,
FOLLOWED BY SEPARATE SIGNATURE PAGES FOR
THE AGENTS AND THE LENDERS.
 


 


-69-

--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 

   
INGRAM MICRO INC., as the Borrower
             
 
 
By:
/s/ Alain Monie          Name:  Alain Monie          Title : President and Chief
Operating Officer              

           
 
 
By:
/s/ William D. Humes          Name:  William D. Humes          Title : Executive
Vice President and Chief Financial Officer              

 

 
Address: 
1600 E. St. Andrew Place
Santa Ana, CA 92705
       
Facsimile No.: 
714-566-9447         
Attention: 
Erik Smolders       



One of Several Signature Pages to
Credit Agreement


--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
 

   
THE BANK OF NOVA SCOTIA, as the
Administrative Agent
             
 
 
By:
/s/ Diane Emanuel          Name:  Diane Emanuel          Title : Director      
       

               
Address for Notices and Payment of Fees:
WBO Loan Operations
720 King Street West, 2nd FL
Toronto, Ontario
M5V 2T3
 
Facsimile No.:  (416) 350-5159
 
Attention:  John Hall



One of Several Signature Pages to
Credit Agreement


--------------------------------------------------------------------------------




EXECUTED as of the date first stated in this Credit Agreement.
 
 

 
BNP PARIBAS, as Co-Syndication Agent
             
 
 
By:
/s/ William Davidson          Name:  William Davidson          Title : Director
             

           
 
 
By:
/s/ Jamie Dillon          Name:  Jamie Dillon          Title : Managing Director
             

           



One of Several Signature Pages to
Credit Agreement


--------------------------------------------------------------------------------




EXECUTED as of the date first stated in this Credit Agreement.
 
 

 
ABN AMRO BANK, N.V., as Co-Syndication Agent
             

 
 
By:
/s/ Gina M. Brusatori          Name:  Gina M. Brusatori          Title :
Managing Director              

 
 
 
By:
/s/ Kathryn M. Schutz          Name:  Kathryn M. Schutz          Title :
Assistant Vice President              





--------------------------------------------------------------------------------



 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
10.80%
$27,000,000
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
             
 
 
By:
/s/ Diane Emanuel            Name:  Diane Emanuel            Title : Director  
             




Lending Office:
Address for Notices and Payment of Fees:
580 California Street
WBO Loan Operations
San Francisco, California 94104
720 King Street West, 2nd FL
Facsimile No.:  (415) 397-0791
Toronto, Ontario
M5V 2T3
Attention:  Diane Emanuel
Facsimile No.:  (416) 350-5159
 
Attention:  John Hall



One of Several Signature Pages to
Credit Agreement



--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
10.80%
$27,000,000
 
BNP PARIBAS, as a Lender
 
 
             
 
 
By:
/s/ William Davidson            Name:  William Davidson            Title :
Director                

 
             
 
 
By:
/s/ Stuart Darby            Name:  Stuart Darby            Title : Director    
           



Lending Office:
Address for Notices:
San Francisco Branch
San Francisco Branch
One Front St., 23rd Floor
c/o BNP Paribas RCC, Inc.
San Francisco, CA  94111
525 Washington Blvd.
 
Jersey City, NJ  07310
Facsimile No.: (415) 296-8954
Facsimile No.: (201) 850-4059
Telephone No.: (415) 772-1335
Telephone No.: (514) 285-6100 x5519
Attention: William Davidson
Attention: Stephane Vaillancourt
Email: bill.davidson@us.bnpparibas.com
Email: stephane.vaillancourt@americas.bnpparibas.com
     
Address for Payment of Fees:
         
Facsimile No.:
 
Telephone No.:
 
Attention:
 
Email:




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
10.80%
$27,000,000
 
ABN AMRO BANK N.V., as a Lender
 
 
             
 
 
By:
/s/ Gina M. Brusatori            Name:  Gina M. Brusatori            Title :
Managing Director                

 
             
 
 
By:
/s/ Kathryn M. Schutz            Name:  Kathryn M. Schutz            Title :
Assistant Vice President                

 
Lending Office:
Address for Notices:
ABN AMRO Bank N.V.
ABN AMRO Bank N.V.
540 West Madison St., Suite 2621
540 West Madison St., Suite 2621
Chicago, IL  60661
Chicago, IL  60661
Facsimile No.: (312) 338-0184
Facsimile No.: (312) 338-0184
Telephone No.:
Telephone No.:
Attention: Credit Administration
Attention: Credit Administration
Email: shontella.leverston@abnamro.com
Email: shontella.leverston@abnamro.com
     
with a copy to:
 
ABN AMRO Bank N.V.
 
150 Spear St, Suite 1750
 
San Francisco, CA  94105
 
Facsimile No.: (415) 343-7028
 
Telephone No.: (415) 343-7006
 
Attention: Kathryn Schutz
 
Email: kathryn.schutz@abnamro.com
     
Address for Payment of Fees:
 
ABN AMRO Bank N.V.
 
540 West Madison St., Suite 2100
 
Chicago, IL  60661
 
Facsimile No.: (312) 338-2006
 
Telephone No.: (312) 338-7299
 
Attention: Loan Administration
 
Email:




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
10.80%
$27,000,000
 
DANSKE BANK A/S, as a Lender
 
 
           

 
 
 
By:
/s/ Else-Marie Friis Smith            Name:  Else-Marie Friis Smith          
 Title : Senior Legal Counsel                


 

 
 
 
By:
/s/ Ole Hatting            Name:  Ole Hatting            Title : Chief Legal
Counsel                


 
Lending Office:
Address for Notices:
2-12 Holmens Kanal
4754 Specialised Credits
DK-1092 Copenhagen K
2-12 Holmens Kanal
Denmark
DK-1092 Copenhagen K
 
Denmark
Facsimile No.: +45 45 12 87 22
Facsimile No.: +45 45 12 87 22
Telephone No.: +45 45 14 63 59
Telephone No.: +45 45 14 63 59
Attention: Specialised Credits
Attention: Specialised Credits
Email: specialisedcredits@danskebank.dk
Email: specialisedcredits@danskebank.dk
       

with a copy to:
  3925 Loans & Deposits   2-12 Holmens Kanal   DK-1092 Copenhagen K   Denmark  
Facsimile No.: +45 45 14 99 78
 
Telephone No.: +45 45 14 56 56
 
Attention: Loans & Deposits
 
Email: R3925SYN@danskebank.dk

 

 
Address for Payment of Fees:
     
Facsimile No.: +45 45 14 99 78
 
Telephone No.: +45 45 14 56 56
 
Attention: Loans & Deposits
 
Email: R3925SYN@danskebank.dk




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
 
Percentage
Initial
Commitment
Amount
     
10.80%
$27,000,000
 
DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG, as a Lender
 
 
           

 
 
 
By:
/s/ Bianca Bethke   /s/ A. Stockemer            Name:  Biance Bethke          
 Title : Transaction Management                

 
Lending Office:
Address for Notices:
Dresdner Bank AG, Niederlassung Luxemburg
Dresdner Bank AG
6A, route de Treves, L-2633 Senningerberg
Jurgen-Ponto-Platz 1
Luxembourg
D60301 Frankfurt/Main
Facsimile No.: +352-34 68 68-393
Facsimile No.: +49-69-263-11745
Telephone No.:  +352-34 68 68-8036
Telephone No.: +49-69-263-11745
Attention: Andrea Stockemer
Attention: Reinhard Bracker
Email: Andrea.Stockemer@dkib.com
Email: Reinhard.Bracker@dresdner-bank.com
     
Address for Payment of Fees:
         
Facsimile No.:
 
Telephone No.:
 
Attention:
 
Email:




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
9.00%
$22,500,000
 
UNION BANK OF CALIFORNIA, N.A., as a Lender
 
 
             
 
 
By:
/s/ James Heim            Name:  James Heim            Title : Vice President  
             


 
Lending Office:
Address for Notices:
18300 Von Karman Ave., Suite 310
18300 Von Karman Ave., Suite 310
Irvine, CA  92612
Irvine, CA  92612
   
Facsimile No.: (949) 553-7122
Facsimile No.: (949) 553-7122
Telephone No.: (949) 553-6851
Telephone No.: (949) 553-6851
Attention: James Heim
Attention: James Heim
Email: james.heim@uboc.com
Email: james.heim@uboc.com
     
Address for Payment of Fees:
 
Commercial Loan Operations
 
1980 Saturn St.
 
Monterey Park, CA  91754
 
Facsimile No.: (323) 720-2252/51
 
Telephone No.: (323) 720-2870
 
Attention: Maria Suncin
 
Email: #clo_synd@uboc.com




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
7.40%
$18,500,000
 
UBS LOAN FINANCE LLC, as a Lender
 
 
           

 
 
 
By:
/s/ Richard L. Tavrow            Name:  Richard L. Tavrow            Title :
Director                

 

 
 
 
By:
/s/ Irja R. Otsa            Name:  Irja R. Otsa            Title : Associate
Director                




Lending Office:
Address for Notices:
677 Washington Boulevard
677 Washington Boulevard
Stamford, CT  06901
Stamford, CT  06901
Facsimile No.: (203) 719-3888
Facsimile No.: (203) 719-3888
Telephone No.: (203) 719-0678
Telephone No.: (203) 719-0678
Attention: Iris Choi
Attention: Iris Choi
Email: iris.choi@ubs.com
Email: iris.choi@ubs.com
     
Address for Payment of Fees:
 
677 Washington Boulevard
 
Stamford, CT  06901
 
Facsimile No.: (203) 719-3888
 
Telephone No.: (203) 719-0678
 
Attention: Iris Choi
 
Email: iris.choi@ubs.com




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
7.40%
$18,500,000
 
MIZUHO CORPORATE BANK, LTD., as a Lender
 
 
             
 
 
By:
/s/ Bertram Tang            Name:  Bertram Tang            Title : Authorized
Signatory                

 
Lending Office:
Address for Notices:
1251 Avenue of the Americas
1800 Plaza Ten
New York, NY  10020
Harborside Financial Center
 
Jersey City, NJ  07311
Facsimile No.:
Facsimile No.:
Telephone No.: (212) 282-3467
Telephone No.: (201) 626-9347
Attention: Hilary Zhang
Attention: John O'Donnell
Email: Hilary.Zhang@mizuhocbus.com
Email: John.ODonnell@mizuhocbus.com
     
Address for Payment of Fees:
 
1800 Plaza Ten
 
Harborside Financial Center
 
Jersey City, NJ  07311
 
Facsimile No.:
 
Telephone No.: (201) 626-9347
 
Attention: John O'Donnell
 
Email: John.ODonnell@mizuhocbus.com



 

--------------------------------------------------------------------------------


EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
7.40%
$18,500,000
 
BANK OF AMERICA, N.A., as a Lender
 
 
             
 
 
By:
/s/ Debra E. Delvecchio            Name:  Debra E. Delvecchio            Title :
Managing Director                



Lending Office:
Address for Notices:
100 Federal St.
101 N. Tryon St.
Boston, MA  02110
Charlotte, NC  28246
Facsimile No.:
Facsimile No.: (972) 728-9597
Telephone No.: (617) 434-2815
Telephone No.: (415) 436-4777 x8549
Attention: Debbie Delvecchio
Attention: Amit Mehta
Email: debra.e.delvecchio@BankofAmerica.com
Email: amit.z.mehta@BankofAmerica.com
     
Address for Payment of Fees:
 
100 Federal St.
 
Boston, MA  02110
 
Facsimile No.:
 
Telephone No.: (617) 434-2815
 
Attention: Debbie Delvecchio
 
Email: debra.e.delvecchio@BankofAmerica.com




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
7.40%
$18,500,000
 
BANK AUSTRIA CREDITANSTALT AG, as a Lender
 
 
             
 
 
By:
/s/ Iris Kurz            Name:  Iris Kurz            Title : Manager            
   

 

 
 
 
By:
/s/ Herbert Tempsch            Name:  Herbert Tempsch            Title : Head of
Structured Finance                



Lending Office:
Address for Notices:
Schottengasse 6-8
Julius Tandler Platz 3
A-1010 Wien, Austria
A-1090 Wien, Austria
Facsimile No.: +43 (0)50505-44208
Facsimile No.: +43 (0)50505-49394
Telephone No.: +43 (0)50505-41658
Telephone No.: +43 (0)50505-44238
Attention: Iris Kurz
Attention: Bettina Metz
Email:
Email:
     
Address for Payment of Fees:
         
Facsimile No.:
 
Telephone No.:
 
Attention:
 
Email:




--------------------------------------------------------------------------------


 
EXECUTED as of the date first stated in this Credit Agreement.
 
Percentage
Initial
Commitment
Amount
     
7.40%
$18,500,000
 
MORGAN STANLEY BANK, as a Lender
 
 
             
 
 
By:
/s/ Daniel Twenge            Name:  Daniel Twenge            Title : Authorized
Signatory                



Lending Office:
Address for Notices:
2500 Lake Park Blvd, Suite 300C
One Pierrepont Plaza, 7th Floor
West Valley City, UT 84120
300 Cadman Plaza West
 
Brooklyn, NY  11201
Facsimile No.: (718) 507-1864
Facsimile No.: (718) 233-2132
Telephone No.: (212) 761-1431
Telephone No.: (718) 754-7411
Attention: Megan Franchetti
Attention: Gabriela Nevergold
Email: Megan.Franchetti@morganstanley.com
Email: Gabriela.Nevergold@morganstanley.com
     
Address for Payment of Fees:
 
One Pierrepont Plaza, 7th Floor
 
300 Cadman Plaza West
 
Brooklyn, NY  11201
 
Facsimile No.: (718) 233-2132
 
Telephone No.: (718) 754-7411
 
Attention: Gabriela Nevergold
 
Email: Gabriela.Nevergold@morganstanley.com
   



 



--------------------------------------------------------------------------------